OMB APPROVAL OMB Number:3235-0582 Expires:January 31, 2015 Estimated average burden hours per response7.2 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-07324 Gardner Lewis Investment Trust (Exact name of registrant as specified in charter) 285 Wilmington-West Chester PikeChadds Ford, PA (Address of principal executive offices) (Zip code) Tina H. Bloom Ultimus Fund Solutions, LLC225 Pictoria Drive, Suite 450Cincinnati, OH45246 (Name and address of agent for service) Registrant's telephone number, including area code:(513) 587-3400 Date of fiscal year end:October 31 Date of reporting period:July 1, 2013 - June 30, 2014 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (ss.ss. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. PROXY VOTING RECORD. Disclose the following information for each matter relating to a portfolio security considered at any shareholder meeting held during the period covered by the report and with respect to which the registrant was entitled to vote: (a) The name of the issuer of the portfolio security; (b) The exchange ticker symbol of the portfolio security; (c) The Council on Uniform Securities Identification Procedures ("CUSIP") number for the portfolio security; (d) The shareholder meeting date; (e) A brief identification of the matter voted on; (f) Whether the matter was proposed by the issuer or by a security holder; (g) Whether the registrant cast its vote on the matter; (h) How the registrant cast its vote (e.g., for or against proposal, or abstain; for or withhold regarding election of directors); and (i) Whether the registrant cast its vote for or against management. SIGNATURES [See General Instruction F] Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Gardner Lewis Investment Trust By (Signature and Title)* /s/ W. Whitfield Gardner W. Whitfield Gardner, Trustee, Chairman and Principal Executive Officer Date August 7, 2014 * Print the name and title of each signing officer under his or her signature. EXHIBIT A Proxy Voting Report The Chesapeake Core Growth Fund 01-Jul-2013 To 30-Jun-2014 FREEPORT-MCMORAN COPPER & GOLD INC. Security 35671D857 Meeting Type Annual Ticker Symbol FCX Meeting Date 16-Jul-2013 ISIN US35671D8570 Agenda 933842230 - Management Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 RICHARD C. ADKERSON For For 2 ROBERT J. ALLISON, JR. For For 3 ALAN R. BUCKWALTER, III For For 4 ROBERT A. DAY For For 5 JAMES C. FLORES For For 6 GERALD J. FORD For For 7 THOMAS A. FRY, III For For 8 H. DEVON GRAHAM, JR. For For 9 CHARLES C. KRULAK For For 10 BOBBY LEE LACKEY For For 11 JON C. MADONNA For For 12 DUSTAN E. MCCOY For For 13 JAMES R. MOFFETT For For 14 B.M. RANKIN, JR. For For 15 STEPHEN H. SIEGELE For For 2 APPROVAL, ON AN ADVISORY BASIS, OF THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management Against Against 3 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 4 STOCKHOLDER PROPOSAL REGARDING THE SELECTION OF A CANDIDATE WITH ENVIRONMENTAL EXPERTISE TO BE RECOMMENDED FOR ELECTION TO THE BOARD OF DIRECTORS. Shareholder Against For 5 STOCKHOLDER PROPOSAL REGARDING THE REQUIREMENT THAT OUR CHAIRMAN OF THE BOARD OF DIRECTORS BE AN INDEPENDENT MEMBER OF THE BOARD OF DIRECTORS. Shareholder For Against 6 STOCKHOLDER PROPOSAL REGARDING THE ADOPTION BY THE BOARD OF DIRECTORS OF A POLICY ON BOARD DIVERSITY. Shareholder Against For 7 STOCKHOLDER PROPOSAL REGARDING THE AMENDMENT OF OUR BYLAWS TO PERMIT STOCKHOLDERS HOLDING 15% OF OUR OUTSTANDING COMMON STOCK TO CALL A SPECIAL MEETING OF STOCKHOLDERS. Shareholder For Against MICHAEL KORS HOLDINGS LIMITED Security G60754101 Meeting Type Annual Ticker Symbol KORS Meeting Date 01-Aug-2013 ISIN VGG607541015 Agenda 933849830 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: MICHAEL KORS Management For For 1B. ELECTION OF DIRECTOR: JUDY GIBBONS Management For For 1C. ELECTION OF DIRECTOR: LAWRENCE STROLL Management For For 2. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING MARCH 29, 2014. Management For For 3. TO APPROVE, ON A NON-BINDING ADVISORY BASIS, EXECUTIVE COMPENSATION. Management For For 4. TO HOLD A NON-BINDING ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. Management 1 Year For THE ESTEE LAUDER COMPANIES INC. Security Meeting Type Annual Ticker Symbol EL Meeting Date 12-Nov-2013 ISIN US5184391044 Agenda 933882462 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: AERIN LAUDER Management For For 1B. ELECTION OF DIRECTOR: WILLIAM P. LAUDER Management For For 1C. ELECTION OF DIRECTOR: RICHARD D. PARSONS Management For For 1D. ELECTION OF DIRECTOR: LYNN FORESTER DE ROTHSCHILD Management For For 1E. ELECTION OF DIRECTOR: RICHARD F. ZANNINO Management For For 2. RATIFICATION OF APPOINTMENT OF KPMG LLP AS INDEPENDENT AUDITORS FOR THE 2 Management For For 3. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management For For 4. APPROVE THE ESTEE LAUDER COMPANIES INC. EXECUTIVE ANNUAL INCENTIVE PLAN PURSUANT TO SECTION 162(M) OF THE INTERNAL REVENUE CODE. Management For For 5. VOTE ON STOCKHOLDER PROPOSAL CONCERNING SUSTAINABLE PALM OIL. Shareholder Against For MONSANTO COMPANY Security 61166W101 Meeting Type Annual Ticker Symbol MON Meeting Date 28-Jan-2014 ISIN US61166W1018 Agenda 933907959 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: GREGORY H. BOYCE Management For For 1B. ELECTION OF DIRECTOR: LAURA K. IPSEN Management For For 1C. ELECTION OF DIRECTOR: WILLIAM U. PARFET Management For For 1D. ELECTION OF DIRECTOR: GEORGE H. POSTE, PH.D., D.V.M. Management For For 2. RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2014. Management For For 3. ADVISORY (NON-BINDING) VOTE TO APPROVE EXECUTIVE COMPENSATION. Management For For 4. SHAREOWNER PROPOSAL REQUESTING A REPORT RELATED TO LABELING OF FOOD PRODUCED WITH GENETIC ENGINEERING. Shareholder Against For 5. SHAREOWNER PROPOSAL REQUESTING A REPORT ON CERTAIN MATTERS RELATED TO GMO PRODUCTS. Shareholder Against For COSTCO WHOLESALE CORPORATION Security 22160K105 Meeting Type Annual Ticker Symbol COST Meeting Date 30-Jan-2014 ISIN US22160K1051 Agenda 933909383 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 SUSAN L. DECKER For For 2 RICHARD M. LIBENSON For For 3 JOHN W. MEISENBACH For For 4 CHARLES T. MUNGER For For 2. RATIFICATION OF SELECTION OF INDEPENDENT AUDITORS. Management For For 3. APPROVAL, ON AN ADVISORY BASIS, OF EXECUTIVE COMPENSATION. Management For For 4. CONSIDERATION OF SHAREHOLDER PROPOSAL TO CHANGE CERTAIN VOTING REQUIREMENTS. Shareholder For Against 5. TO AMEND THE ARTICLES OF INCORPORATION TO CHANGE THE METHOD OF ELECTING DIRECTORS. Shareholder For Against LIBERTY GLOBAL PLC. Security G5480U104 Meeting Type Special Ticker Symbol LBTYA Meeting Date 30-Jan-2014 ISIN GB00B8W67662 Agenda 933910499 - Management Item Proposal Type Vote For/Against Management 1. ORDINARY RESOLUTION TO APPROVE THE LIBERTY GLOBAL 2 Management For For 2. ORDINARY RESOLUTION TO APPROVE THE LIBERTY GLOBAL 2014 NONEMPLOYEE DIRECTOR INCENTIVE PLAN. Management For For APPLE INC. Security Meeting Type Annual Ticker Symbol AAPL Meeting Date 28-Feb-2014 ISIN US0378331005 Agenda 933915564 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 WILLIAM CAMPBELL For For 2 TIMOTHY COOK For For 3 MILLARD DREXLER For For 4 AL GORE For For 5 ROBERT IGER For For 6 ANDREA JUNG For For 7 ARTHUR LEVINSON For For 8 RONALD SUGAR For For 2. THE AMENDMENT OF THE COMPANY'S RESTATED ARTICLES OF INCORPORATION (THE "ARTICLES") TO FACILITATE THE IMPLEMENTATION OF MAJORITY VOTING FOR THE ELECTION OF DIRECTORS IN AN UNCONTESTED ELECTION BY ELIMINATING ARTICLE VII, WHICH RELATES TO THE TERM OF DIRECTORS AND THE TRANSITION FROM A CLASSIFIED BOARD OF DIRECTORS TO A DECLASSIFIED STRUCTURE Management For For 3. THE AMENDMENT OF THE ARTICLES TO ELIMINATE THE "BLANK CHECK" AUTHORITY OF THE BOARD TO ISSUE PREFERRED STOCK Management For For 4. THE AMENDMENT OF THE ARTICLES TO ESTABLISH A PAR VALUE FOR THE COMPANY'S COMMON STOCK OF $0.00001 PER SHARE Management For For 5. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014 Management For For 6. A NON-BINDING ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION Management For For 7. THE APPROVAL OF THE APPLE INC. 2014 EMPLOYEE STOCK PLAN Management For For 8. A SHAREHOLDER PROPOSAL BY JOHN HARRINGTON AND NORTHSTAR ASSET MANAGEMENT INC. ENTITLED "BOARD COMMITTEE ON HUMAN RIGHTS" TO AMEND THE COMPANY'S BYLAWS Shareholder Against For 9. A SHAREHOLDER PROPOSAL BY THE NATIONAL CENTER FOR PUBLIC POLICY RESEARCH OF A NON-BINDING ADVISORY RESOLUTION ENTITLED "REPORT ON COMPANY MEMBERSHIP AND INVOLVEMENT WITH CERTAIN TRADE ASSOCIATIONS AND BUSINESS ORGANIZATIONS" Shareholder Against For A SHAREHOLDER PROPOSAL BY CARL ICAHN OF A NON-BINDING ADVISORY RESOLUTION THAT THE COMPANY COMMIT TO COMPLETING NOT LESS THAN $50 BILLION OF SHARE REPURCHASES DURING ITS 2(AND INCREASE THE AUTHORIZATION UNDER ITS CAPITAL RETURN PROGRAM ACCORDINGLY) Shareholder Abstain Against A SHAREHOLDER PROPOSAL BY JAMES MCRITCHIE OF A NON-BINDING ADVISORY RESOLUTION ENTITLED "PROXY ACCESS FOR SHAREHOLDERS" Shareholder Against For QUALCOMM INCORPORATED Security Meeting Type Annual Ticker Symbol QCOM Meeting Date 04-Mar-2014 ISIN US7475251036 Agenda 933916150 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: BARBARA T. ALEXANDER Management For For 1B. ELECTION OF DIRECTOR: DONALD G. CRUICKSHANK Management For For 1C. ELECTION OF DIRECTOR: RAYMOND V. DITTAMORE Management For For 1D. ELECTION OF DIRECTOR: SUSAN HOCKFIELD Management For For 1E. ELECTION OF DIRECTOR: THOMAS W. HORTON Management For For 1F. ELECTION OF DIRECTOR: PAUL E. JACOBS Management For For 1G. ELECTION OF DIRECTOR: SHERRY LANSING Management For For 1H. ELECTION OF DIRECTOR: STEVEN M. MOLLENKOPF Management For For 1I. ELECTION OF DIRECTOR: DUANE A. NELLES Management For For 1J. ELECTION OF DIRECTOR: CLARK T. RANDT, JR. Management For For 1K. ELECTION OF DIRECTOR: FRANCISCO ROS Management For For 1L. ELECTION OF DIRECTOR: JONATHAN J. RUBINSTEIN Management For For 1M. ELECTION OF DIRECTOR: BRENT SCOWCROFT Management For For 1N. ELECTION OF DIRECTOR: MARC I. STERN Management For For 2. TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT PUBLIC ACCOUNTANTS FOR OUR FISCAL YEAR ENDING SEPTEMBER 28, Management For For 3. ADVISORY VOTE TO APPROVE OUR EXECUTIVE COMPENSATION. Management For For 4. ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. Management 1 Year For TOLL BROTHERS, INC. Security Meeting Type Annual Ticker Symbol TOL Meeting Date 12-Mar-2014 ISIN US8894781033 Agenda 933922519 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 ROBERT I. TOLL For For 2 BRUCE E. TOLL For For 3 DOUGLAS C. YEARLEY, JR. For For 4 ROBERT S. BLANK For For 5 EDWARD G. BOEHNE For For 6 RICHARD J. BRAEMER For For 7 CHRISTINE N. GARVEY For For 8 CARL B. MARBACH For For 9 STEPHEN A. NOVICK For For 10 PAUL E. SHAPIRO For For 2. THE RATIFICATION OF THE RE- APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 Management For For 3. THE APPROVAL, IN AN ADVISORY AND NON- BINDING VOTE, OF THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS (SAY ON PAY). Management For For 4. THE APPROVAL OF THE TOLL BROTHERS, INC. STOCK INCENTIVE PLAN FOR EMPLOYEES (2014). Management For For THE WALT DISNEY COMPANY Security Meeting Type Annual Ticker Symbol DIS Meeting Date 18-Mar-2014 ISIN US2546871060 Agenda 933918736 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: SUSAN E. ARNOLD Management For For 1B. ELECTION OF DIRECTOR: JOHN S. CHEN Management For For 1C. ELECTION OF DIRECTOR: JACK DORSEY Management For For 1D. ELECTION OF DIRECTOR: ROBERT A. IGER Management For For 1E. ELECTION OF DIRECTOR: FRED H. LANGHAMMER Management For For 1F. ELECTION OF DIRECTOR: AYLWIN B. LEWIS Management For For 1G. ELECTION OF DIRECTOR: MONICA C. LOZANO Management For For 1H. ELECTION OF DIRECTOR: ROBERT W. MATSCHULLAT Management For For 1I. ELECTION OF DIRECTOR: SHERYL K. SANDBERG Management For For 1J. ELECTION OF DIRECTOR: ORIN C. SMITH Management For For 2. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S REGISTERED PUBLIC ACCOUNTANTS FOR 2014. Management For For 3. TO APPROVE THE ADVISORY RESOLUTION ON EXECUTIVE COMPENSATION. Management Against Against 4. TO APPROVE AN AMENDMENT TO THE COMPANY'S RESTATED CERTIFICATE OF INCORPORATION. Management For For 5. TO APPROVE THE SHAREHOLDER PROPOSAL RELATING TO PROXY ACCESS. Shareholder For Against 6. TO APPROVE THE SHAREHOLDER PROPOSAL RELATING TO ACCELERATION OF EQUITY AWARDS. Shareholder Against For CITIGROUP INC. Security Meeting Type Annual Ticker Symbol C Meeting Date 22-Apr-2014 ISIN US1729674242 Agenda 933933637 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: MICHAEL L. CORBAT Management For For 1B. ELECTION OF DIRECTOR: DUNCAN P. HENNES Management For For 1C. ELECTION OF DIRECTOR: FRANZ B. HUMER Management For For 1D. ELECTION OF DIRECTOR: EUGENE M. MCQUADE Management For For 1E. ELECTION OF DIRECTOR: MICHAEL E. O'NEILL Management For For 1F. ELECTION OF DIRECTOR: GARY M. REINER Management For For 1G. ELECTION OF DIRECTOR: JUDITH RODIN Management For For 1H. ELECTION OF DIRECTOR: ROBERT L. RYAN Management For For 1I. ELECTION OF DIRECTOR: ANTHONY M. SANTOMERO Management For For 1J. ELECTION OF DIRECTOR: JOAN E. SPERO Management For For 1K. ELECTION OF DIRECTOR: DIANA L. TAYLOR Management For For 1L. ELECTION OF DIRECTOR: WILLIAM S. THOMPSON, JR. Management For For 1M. ELECTION OF DIRECTOR: JAMES S. TURLEY Management For For 1N. ELECTION OF DIRECTOR: ERNESTO ZEDILLO PONCE DE LEON Management For For 2. PROPOSAL TO RATIFY THE SELECTION OF KPMG LLP AS CITI'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management For For 3. ADVISORY APPROVAL OF CITI'S 2013 EXECUTIVE COMPENSATION. Management Against Against 4. APPROVAL OF THE CITIGROUP 2014 STOCK INCENTIVE PLAN. Management For For 5. STOCKHOLDER PROPOSAL REQUESTING THAT EXECUTIVES RETAIN A SIGNIFICANT PORTION OF THEIR STOCK UNTIL REACHING NORMAL RETIREMENT AGE. Shareholder Against For 6. STOCKHOLDER PROPOSAL REQUESTING A REPORT ON LOBBYING AND GRASSROOTS LOBBYING CONTRIBUTIONS. Shareholder Against For 7. STOCKHOLDER PROPOSAL REQUESTING THAT THE BOARD INSTITUTE A POLICY TO MAKE IT MORE PRACTICAL TO DENY INDEMNIFICATION FOR DIRECTORS. Shareholder Against For 8. STOCKHOLDER PROPOSAL REQUESTING PROXY ACCESS FOR SHAREHOLDERS. Shareholder Against For HARLEY-DAVIDSON, INC. Security Meeting Type Annual Ticker Symbol HOG Meeting Date 26-Apr-2014 ISIN US4128221086 Agenda 933934540 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 BARRY K. ALLEN For For 2 R. JOHN ANDERSON For For 3 RICHARD I. BEATTIE For For 4 MICHAEL J. CAVE For For 5 GEORGE H. CONRADES For For 6 DONALD A. JAMES For For 7 SARA L. LEVINSON For For 8 N. THOMAS LINEBARGER For For 9 GEORGE L. MILES, JR. For For 10 JAMES A. NORLING For For 11 KEITH E. WANDELL For For 12 JOCHEN ZEITZ For For 2. APPROVAL OF THE HARLEY-DAVIDSON, INC. 2 Management For For 3. APPROVAL, BY ADVISORY VOTE, OF THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For 4. RATIFICATION OF SELECTION OF ERNST & YOUNG LLP, INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM, TO BE THE AUDITORS. Management For For 5. SHAREHOLDER PROPOSAL REGARDING MAJORITY VOTING. Shareholder For Against THE BOEING COMPANY Security Meeting Type Annual Ticker Symbol BA Meeting Date 28-Apr-2014 ISIN US0970231058 Agenda 933932368 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: DAVID L. CALHOUN Management For For 1B. ELECTION OF DIRECTOR: ARTHUR D. COLLINS, JR. Management For For 1C. ELECTION OF DIRECTOR: LINDA Z. COOK Management For For 1D. ELECTION OF DIRECTOR: KENNETH M. DUBERSTEIN Management For For 1E. ELECTION OF DIRECTOR: EDMUND P. GIAMBASTIANI, JR. Management For For 1F. ELECTION OF DIRECTOR: LAWRENCE W. KELLNER Management For For 1G. ELECTION OF DIRECTOR: EDWARD M. LIDDY Management For For 1H. ELECTION OF DIRECTOR: W. JAMES MCNERNEY, JR. Management For For 1I. ELECTION OF DIRECTOR: SUSAN C. SCHWAB Management For For 1J. ELECTION OF DIRECTOR: RONALD A. WILLIAMS Management For For 1K. ELECTION OF DIRECTOR: MIKE S. ZAFIROVSKI Management For For 2. APPROVE, ON AN ADVISORY BASIS, NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 3. APPROVE THE AMENDMENT AND RESTATEMENT OF THE BOEING COMPANY 2 Management For For 4. RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT AUDITOR FOR 2014. Management For For 5. REPORT TO DISCLOSE LOBBYING. Shareholder Against For 6. RIGHT TO ACT BY WRITTEN CONSENT. Shareholder For Against 7. INDEPENDENT BOARD CHAIRMAN. Shareholder For Against HUMANA INC. Security Meeting Type Annual Ticker Symbol HUM Meeting Date 29-Apr-2014 ISIN US4448591028 Agenda 933930528 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: KURT J. HILZINGER Management For For 1B. ELECTION OF DIRECTOR: BRUCE D. BROUSSARD Management For For 1C. ELECTION OF DIRECTOR: FRANK A. D'AMELIO Management For For 1D. ELECTION OF DIRECTOR: W. ROY DUNBAR Management For For 1E. ELECTION OF DIRECTOR: DAVID A. JONES, JR. Management For For 1F. ELECTION OF DIRECTOR: WILLIAM J. MCDONALD Management For For 1G. ELECTION OF DIRECTOR: WILLIAM E. MITCHELL Management For For 1H. ELECTION OF DIRECTOR: DAVID B. NASH, M.D. Management For For 1I. ELECTION OF DIRECTOR: JAMES J. O'BRIEN Management For For 1J. ELECTION OF DIRECTOR: MARISSA T. PETERSON Management For For 2. THE RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 3. THE APPROVAL OF THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE 2014 PROXY STATEMENT. Management For For 4. STOCKHOLDER PROPOSAL ON POLITICAL CONTRIBUTIONS. Shareholder Against For STARWOOD HOTELS & RESORTS WORLDWIDE,INC. Security 85590A401 Meeting Type Annual Ticker Symbol HOT Meeting Date 01-May-2014 ISIN US85590A4013 Agenda 933941622 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: FRITS VAN PAASSCHEN Management For For 1B. ELECTION OF DIRECTOR: BRUCE W. DUNCAN Management For For 1C. ELECTION OF DIRECTOR: ADAM M. ARON Management For For 1D. ELECTION OF DIRECTOR: CHARLENE BARSHEFSKY Management For For 1E. ELECTION OF DIRECTOR: THOMAS E. CLARKE Management For For 1F. ELECTION OF DIRECTOR: CLAYTON C. DALEY, JR. Management For For 1G. ELECTION OF DIRECTOR: LIZANNE GALBREATH Management For For 1H. ELECTION OF DIRECTOR: ERIC HIPPEAU Management For For 1I. ELECTION OF DIRECTOR: AYLWIN B. LEWIS Management For For 1J. ELECTION OF DIRECTOR: STEPHEN R. QUAZZO Management For For 1K. ELECTION OF DIRECTOR: THOMAS O. RYDER Management For For 2. TO APPROVE, ON A NON-BINDING ADVISORY BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For 3. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2014. Management For For EOG RESOURCES, INC. Security 26875P101 Meeting Type Annual Ticker Symbol EOG Meeting Date 01-May-2014 ISIN US26875P1012 Agenda 933953792 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: JANET F. CLARK Management For For 1B. ELECTION OF DIRECTOR: CHARLES R. CRISP Management For For 1C. ELECTION OF DIRECTOR: JAMES C. DAY Management For For 1D. ELECTION OF DIRECTOR: MARK G. PAPA Management For For 1E. ELECTION OF DIRECTOR: H. LEIGHTON STEWARD Management For For 1F. ELECTION OF DIRECTOR: DONALD F. TEXTOR Management For For 1G. ELECTION OF DIRECTOR: WILLIAM R. THOMAS Management For For 1H. ELECTION OF DIRECTOR: FRANK G. WISNER Management For For 2. TO RATIFY THE APPOINTMENT BY THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS OF DELOITTE & TOUCHE LLP, INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM, AS AUDITORS FOR THE COMPANY FOR THE YEAR ENDING DECEMBER 31, 2014. Management For For 3. TO APPROVE, BY NON-BINDING VOTE, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For 4. STOCKHOLDER PROPOSAL CONCERNING QUANTITATIVE RISK MANAGEMENT REPORTING FOR HYDRAULIC FRACTURING OPERATIONS, IF PROPERLY PRESENTED. Shareholder Against For 5. STOCKHOLDER PROPOSAL CONCERNING A METHANE EMISSIONS REPORT, IF PROPERLY PRESENTED. Shareholder Against For OCCIDENTAL PETROLEUM CORPORATION Security Meeting Type Annual Ticker Symbol OXY Meeting Date 02-May-2014 ISIN US6745991058 Agenda 933956724 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: SPENCER ABRAHAM Management For For 1B. ELECTION OF DIRECTOR: HOWARD I. ATKINS Management For For 1C. ELECTION OF DIRECTOR: EUGENE L. BATCHELDER Management For For 1D. ELECTION OF DIRECTOR: STEPHEN I. CHAZEN Management For For 1E. ELECTION OF DIRECTOR: EDWARD P. DJEREJIAN Management For For 1F. ELECTION OF DIRECTOR: JOHN E. FEICK Management For For 1G. ELECTION OF DIRECTOR: MARGARET M. FORAN Management For For 1H. ELECTION OF DIRECTOR: CARLOS M. GUTIERREZ Management For For 1I. ELECTION OF DIRECTOR: WILLIAM R. KLESSE Management For For 1J. ELECTION OF DIRECTOR: AVEDICK B. POLADIAN Management For For 1K. ELECTION OF DIRECTOR: ELISSE B. WALTER Management For For 2. ONE-YEAR WAIVER OF DIRECTOR AGE RESTRICTION FOR EDWARD P.DJEREJIAN, AN INDEPENDENT DIRECTOR. Management For For 3. ADVISORY VOTE APPROVING EXECUTIVE COMPENSATION. Management For For 4. ABILITY OF STOCKHOLDERS TO ACT BY WRITTEN CONSENT. Management For For 5. SEPARATION OF THE ROLES OF THE CHAIRMAN OF THE BOARD AND THE CHIEF EXECUTIVE OFFICER. Management For For 6. RATIFICATION OF INDEPENDENT AUDITORS. Management For For 7. EXECUTIVES TO RETAIN SIGNIFICANT STOCK. Shareholder Against For 8. REVIEW LOBBYING AT FEDERAL, STATE, LOCAL LEVELS. Shareholder Against For 9. QUANTITATIVE RISK MANAGEMENT REPORTING FOR HYDRAULIC FRACTURING OPERATIONS. Shareholder Against For FUGITIVE METHANE EMISSIONS AND FLARING REPORT. Shareholder Against For ALEXION PHARMACEUTICALS, INC. Security Meeting Type Annual Ticker Symbol ALXN Meeting Date 05-May-2014 ISIN US0153511094 Agenda 933999584 - Management Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR: LEONARD BELL Management For For ELECTION OF DIRECTOR: MAX LINK Management For For ELECTION OF DIRECTOR: WILLIAM R. KELLER Management For For ELECTION OF DIRECTOR: JOHN T. MOLLEN Management For For ELECTION OF DIRECTOR: R. DOUGLAS NORBY Management For For ELECTION OF DIRECTOR: ALVIN S. PARVEN Management For For ELECTION OF DIRECTOR: ANDREAS RUMMELT Management For For ELECTION OF DIRECTOR: ANN M. VENEMAN Management For For APPROVAL OF A NON-BINDING ADVISORY VOTE OF THE 2 ALEXION'S NAMED EXECUTIVE OFFICERS. Management For For RATIFICATION OF APPOINTMENT BY THE BOARD OF DIRECTORS OF PRICEWATERHOUSECOOPERS LLP AS ALEXION'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For TO ACT ON A SHAREHOLDER PROPOSAL REQUESTING THE BOARD TO ADOPT A RULE TO REDEEM ANY CURRENT OR FUTURE SHAREHOLDER RIGHTS PLAN OR AMENDMENT UNLESS SUCH PLAN IS SUBMITTED TO A SHAREHOLDER VOTE WITHIN 12 MONTHS. Shareholder For Against GILEAD SCIENCES, INC. Security Meeting Type Annual Ticker Symbol GILD Meeting Date 07-May-2014 ISIN US3755581036 Agenda 933943006 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: JOHN F. COGAN Management For For 1B. ELECTION OF DIRECTOR: ETIENNE F. DAVIGNON Management For For 1C. ELECTION OF DIRECTOR: CARLA A. HILLS Management For For 1D. ELECTION OF DIRECTOR: KEVIN E. LOFTON Management For For 1E. ELECTION OF DIRECTOR: JOHN W. MADIGAN Management For For 1F. ELECTION OF DIRECTOR: JOHN C. MARTIN Management For For 1G. ELECTION OF DIRECTOR: NICHOLAS G. MOORE Management For For 1H. ELECTION OF DIRECTOR: RICHARD J. WHITLEY Management For For 1I. ELECTION OF DIRECTOR: GAYLE E. WILSON Management For For 1J. ELECTION OF DIRECTOR: PER WOLD-OLSEN Management For For 2. TO RATIFY THE SELECTION OF ERNST & YOUNG LLP BY THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF GILEAD FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Management For For 3. TO VOTE ON A PROPOSED AMENDMENT TO GILEAD'S RESTATED CERTIFICATE OF INCORPORATION TO DESIGNATE DELAWARE CHANCERY COURT AS THE EXCLUSIVE FORUM FOR CERTAIN LEGAL ACTIONS. Management Against Against 4. TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS AS PRESENTED IN THE PROXY STATEMENT. Management For For 5. TO VOTE ON A STOCKHOLDER PROPOSAL, IF PROPERLY PRESENTED AT THE MEETING, REQUESTING THAT THE BOARD ADOPT A POLICY THAT THE CHAIRMAN OF THE BOARD OF DIRECTORS BE AN INDEPENDENT DIRECTOR. Shareholder For Against 6. TO VOTE ON A STOCKHOLDER PROPOSAL, IF PROPERLY PRESENTED AT THE MEETING, REQUESTING THAT THE BOARD TAKE STEPS TO PERMIT STOCKHOLDER ACTION BY WRITTEN CONSENT. Shareholder For Against 7. TO VOTE ON A STOCKHOLDER PROPOSAL, IF PROPERLY PRESENTED AT THE MEETING, REQUESTING THAT THE BOARD ADOPT A POLICY THAT INCENTIVE COMPENSATION FOR THE CHIEF EXECUTIVE OFFICER INCLUDE NON-FINANCIAL MEASURES BASED ON PATIENT ACCESS TO GILEAD'S MEDICINES. Shareholder Against For BANK OF AMERICA CORPORATION Security Meeting Type Annual Ticker Symbol BAC Meeting Date 07-May-2014 ISIN US0605051046 Agenda 933948070 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: SHARON L. ALLEN Management For For 1B. ELECTION OF DIRECTOR: SUSAN S. BIES Management For For 1C. ELECTION OF DIRECTOR: JACK O. BOVENDER, JR. Management For For 1D. ELECTION OF DIRECTOR: FRANK P. BRAMBLE, SR. Management For For 1E. ELECTION OF DIRECTOR: PIERRE J.P. DE WECK Management For For 1F. ELECTION OF DIRECTOR: ARNOLD W. DONALD Management For For 1G. ELECTION OF DIRECTOR: CHARLES K. GIFFORD Management For For 1H. ELECTION OF DIRECTOR: CHARLES O. HOLLIDAY, JR. Management For For 1I. ELECTION OF DIRECTOR: LINDA P. HUDSON Management For For 1J. ELECTION OF DIRECTOR: MONICA C. LOZANO Management For For 1K. ELECTION OF DIRECTOR: THOMAS J. MAY Management For For 1L. ELECTION OF DIRECTOR: BRIAN T. MOYNIHAN Management For For 1M. ELECTION OF DIRECTOR: LIONEL L. NOWELL, III Management For For 1N. ELECTION OF DIRECTOR: CLAYTON S. ROSE Management For For 1O. ELECTION OF DIRECTOR: R. DAVID YOST Management For For 2. AN ADVISORY (NON-BINDING) RESOLUTION TO APPROVE EXECUTIVE COMPENSATION (SAY ON PAY). Management For For 3. RATIFICATION OF THE APPOINTMENT OF OUR REGISTERED INDEPENDENT PUBLIC ACCOUNTING FIRM FOR 2014. Management For For 4. APPROVAL OF AMENDMENT TO THE SERIES T PREFERRED STOCK. Management For For 5. STOCKHOLDER PROPOSAL - CUMULATIVE VOTING IN DIRECTOR ELECTIONS. Shareholder Against For 6. STOCKHOLDER PROPOSAL - PROXY ACCESS. Shareholder Against For 7. STOCKHOLDER PROPOSAL - CLIMATE CHANGE REPORT. Shareholder Against For 8. STOCKHOLDER PROPOSAL - LOBBYING REPORT. Shareholder For Against ROCKWOOD HOLDINGS, INC. Security Meeting Type Annual Ticker Symbol ROC Meeting Date 09-May-2014 ISIN US7744151033 Agenda 933954807 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: DOUG MAINE Management For For 1B. ELECTION OF DIRECTOR: AMBASSADOR ALEJANDRO WOLFF Management For For 2. TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS ROCKWOOD'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Management For For 3. TO APPROVE, IN A NON-BINDING, ADVISORY VOTE, THE COMPENSATION PAID TO OUR NAMED EXECUTIVE OFFICERS. Management Against Against 4. TO APPROVE THE AMENDED AND RESTATED 2, INC. STOCK INCENTIVE PLAN. Management For For 5. TO APPROVE THE AMENDED AND RESTATED 2, INC. SHORT-TERM INCENTIVE PLAN. Management For For AMERICAN INTERNATIONAL GROUP, INC. Security Meeting Type Annual Ticker Symbol AIG Meeting Date 12-May-2014 ISIN US0268747849 Agenda 933956217 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: ROBERT H. BENMOSCHE Management For For 1B. ELECTION OF DIRECTOR: W. DON CORNWELL Management For For 1C. ELECTION OF DIRECTOR: PETER R. FISHER Management For For 1D. ELECTION OF DIRECTOR: JOHN H. FITZPATRICK Management For For 1E. ELECTION OF DIRECTOR: WILLIAM G. JURGENSEN Management For For 1F. ELECTION OF DIRECTOR: CHRISTOPHER S. LYNCH Management For For 1G. ELECTION OF DIRECTOR: ARTHUR C. MARTINEZ Management For For 1H. ELECTION OF DIRECTOR: GEORGE L. MILES, JR. Management For For 1I. ELECTION OF DIRECTOR: HENRY S. MILLER Management For For 1J. ELECTION OF DIRECTOR: ROBERT S. MILLER Management For For 1K. ELECTION OF DIRECTOR: SUZANNE NORA JOHNSON Management For For 1L. ELECTION OF DIRECTOR: RONALD A. RITTENMEYER Management For For 1M. ELECTION OF DIRECTOR: DOUGLAS M. STEENLAND Management For For 1N. ELECTION OF DIRECTOR: THERESA M. STONE Management For For 2. TO VOTE, ON A NON-BINDING ADVISORY BASIS, TO APPROVE EXECUTIVE COMPENSATION. Management For For 3. TO ACT UPON A PROPOSAL TO AMEND AND RESTATE AIG'S RESTATED CERTIFICATE OF INCORPORATION TO CONTINUE TO RESTRICT CERTAIN TRANSFERS OF AIG COMMON STOCK IN ORDER TO PROTECT AIG'S TAX ATTRIBUTES. Management For For 4. TO ACT UPON A PROPOSAL TO RATIFY THE AMENDMENT TO EXTEND THE EXPIRATION OF THE AMERICAN INTERNATIONAL GROUP, INC. TAX ASSET PROTECTION PLAN. Management For For 5. TO ACT UPON A PROPOSAL TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS AIG'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management For For GOOGLE INC. Security 38259P508 Meeting Type Annual Ticker Symbol GOOG Meeting Date 14-May-2014 ISIN US38259P5089 Agenda 933948359 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 LARRY PAGE For For 2 SERGEY BRIN Withheld Against 3 ERIC E. SCHMIDT For For 4 L. JOHN DOERR For For 5 DIANE B. GREENE For For 6 JOHN L. HENNESSY For For 7 ANN MATHER For For 8 PAUL S. OTELLINI For For 9 K. RAM SHRIRAM For For 10 SHIRLEY M. TILGHMAN For For 2. THE RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS GOOGLE'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Management For For 3. THE APPROVAL OF 2013 COMPENSATION AWARDED TO NAMED EXECUTIVE OFFICERS. Management Against Against 4. A STOCKHOLDER PROPOSAL REGARDING EQUAL SHAREHOLDER VOTING, IF PROPERLY PRESENTED AT THE MEETING. Shareholder For Against 5. A STOCKHOLDER PROPOSAL REGARDING A LOBBYING REPORT, IF PROPERLY PRESENTED AT THE MEETING. Shareholder For Against 6. A STOCKHOLDER PROPOSAL REGARDING THE ADOPTION OF A MAJORITY VOTE STANDARD FOR THE ELECTION OF DIRECTORS, IF PROPERLY PRESENTED AT THE MEETING. Shareholder For Against 7. A STOCKHOLDER PROPOSAL REGARDING TAX POLICY PRINCIPLES, IF PROPERLY PRESENTED AT THE MEETING. Shareholder Against For 8. A STOCKHOLDER PROPOSAL REGARDING AN INDEPENDENT CHAIRMAN OF THE BOARD POLICY, IF PROPERLY PRESENTED AT THE MEETING. Shareholder For Against J.C. PENNEY COMPANY, INC. Security Meeting Type Annual Ticker Symbol JCP Meeting Date 16-May-2014 ISIN US7081601061 Agenda 933954162 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: COLLEEN C. BARRETT Management For For 1B. ELECTION OF DIRECTOR: THOMAS J. ENGIBOUS Management For For 1C. ELECTION OF DIRECTOR: KENT B. FOSTER Management For For 1D. ELECTION OF DIRECTOR: LEONARD H. ROBERTS Management For For 1E. ELECTION OF DIRECTOR: STEPHEN I. SADOVE Management For For 1F. ELECTION OF DIRECTOR: JAVIER G. TERUEL Management For For 1G. ELECTION OF DIRECTOR: R. GERALD TURNER Management For For 1H. ELECTION OF DIRECTOR: RONALD W. TYSOE Management For For 1I. ELECTION OF DIRECTOR: MYRON E. ULLMAN, III Management For For 1J. ELECTION OF DIRECTOR: MARY BETH WEST Management For For 2. TO RATIFY THE APPOINTMENT OF KPMG LLP AS INDEPENDENT AUDITOR FOR THE FISCAL YEAR ENDING JANUARY 31, 2015. Management For For 3. TO APPROVE THE 2014 LONG-TERM INCENTIVE PLAN. Management For For 4. TO APPROVE AMENDMENTS TO THE COMPANY'S RESTATED CERTIFICATE OF INCORPORATION, AS AMENDED. Management Against Against 5. TO APPROVE THE AMENDED RIGHTS AGREEMENT IN ORDER TO PROTECT THE TAX BENEFITS OF THE COMPANY'S NET OPERATING LOSS CARRY FORWARDS. Management Against Against 6. ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For WYNN RESORTS, LIMITED Security Meeting Type Annual Ticker Symbol WYNN Meeting Date 16-May-2014 ISIN US9831341071 Agenda 933958970 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 ROBERT J. MILLER For For 2 D. BOONE WAYSON For For 2. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management For For 3. TO APPROVE, ON AN ADVISORY BASIS, OUR EXECUTIVE COMPENSATION. Management For For 4. TO APPROVE THE WYNN RESORTS, LIMITED 2 Management For For 5. TO RATIFY, ON AN ADVISORY BASIS, THE DIRECTOR QUALIFICATION BYLAW AMENDMENT. Management Against Against 6. TO VOTE ON A STOCKHOLDER PROPOSAL REGARDING A POLITICAL CONTRIBUTIONS REPORT, IF PROPERLY PRESENTED AT THE ANNUAL MEETING. Shareholder For Against DISCOVERY COMMUNICATIONS, INC. Security 25470F104 Meeting Type Annual Ticker Symbol DISCA Meeting Date 16-May-2014 ISIN US25470F1049 Agenda 933960418 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 ROBERT R. BENNETT For For 2 JOHN C. MALONE For For 3 DAVID M. ZASLAV For For 2. RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS DISCOVERY COMMUNICATIONS, INC.'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Management For For 3. ADVISORY VOTE ON OUR EXECUTIVE COMPENSATION DESCRIBED IN THESE PROXY MATERIALS. Management Against Against THE GOLDMAN SACHS GROUP, INC. Security 38141G104 Meeting Type Annual Ticker Symbol GS Meeting Date 16-May-2014 ISIN US38141G1040 Agenda 933961078 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: LLOYD C. BLANKFEIN Management For For 1B. ELECTION OF DIRECTOR: M. MICHELE BURNS Management For For 1C. ELECTION OF DIRECTOR: GARY D. COHN Management For For 1D. ELECTION OF DIRECTOR: CLAES DAHLBACK Management For For 1E. ELECTION OF DIRECTOR: WILLIAM W. GEORGE Management For For 1F. ELECTION OF DIRECTOR: JAMES A. JOHNSON Management For For 1G. ELECTION OF DIRECTOR: LAKSHMI N. MITTAL Management For For 1H. ELECTION OF DIRECTOR: ADEBAYO O. OGUNLESI Management For For 1I. ELECTION OF DIRECTOR: PETER OPPENHEIMER Management For For 1J. ELECTION OF DIRECTOR: JAMES J. SCHIRO Management For For 1K. ELECTION OF DIRECTOR: DEBORA L. SPAR Management For For 1L. ELECTION OF DIRECTOR: MARK E. TUCKER Management For For 1M. ELECTION OF DIRECTOR: DAVID A. VINIAR Management For For 2. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION (SAY ON PAY) Management Against Against 3. RATIFICATION OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014 Management For For 4. SHAREHOLDER PROPOSAL REGARDING PROXY ACCESS FOR SHAREHOLDERS Shareholder Against For AMAZON.COM, INC. Security Meeting Type Annual Ticker Symbol AMZN Meeting Date 21-May-2014 ISIN US0231351067 Agenda 933970510 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: JEFFREY P. BEZOS Management For For 1B. ELECTION OF DIRECTOR: TOM A. ALBERG Management For For 1C. ELECTION OF DIRECTOR: JOHN SEELY BROWN Management For For 1D. ELECTION OF DIRECTOR: WILLIAM B. GORDON Management For For 1E. ELECTION OF DIRECTOR: JAMIE S. GORELICK Management For For 1F. ELECTION OF DIRECTOR: ALAIN MONIE Management For For 1G. ELECTION OF DIRECTOR: JONATHAN J. RUBINSTEIN Management For For 1H. ELECTION OF DIRECTOR: THOMAS O. RYDER Management For For 1I. ELECTION OF DIRECTOR: PATRICIA Q. STONESIFER Management For For 2. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS Management For For 3. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION Management For For 4. SHAREHOLDER PROPOSAL REGARDING A REPORT CONCERNING CORPORATE POLITICAL CONTRIBUTIONS Shareholder For Against FACEBOOK INC. Security 30303M102 Meeting Type Annual Ticker Symbol FB Meeting Date 22-May-2014 ISIN US30303M1027 Agenda 933958324 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 MARC L. ANDREESSEN For For 2 ERSKINE B. BOWLES For For 3 S.D. DESMOND-HELLMANN For For 4 DONALD E. GRAHAM For For 5 REED HASTINGS For For 6 SHERYL K. SANDBERG For For 7 PETER A. THIEL For For 8 MARK ZUCKERBERG For For 2. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS FACEBOOK, INC.'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Management For For 3. A STOCKHOLDER PROPOSAL REGARDING CHANGE IN STOCKHOLDER VOTING. Shareholder For Against 4. A STOCKHOLDER PROPOSAL REGARDING LOBBYING EXPENDITURES. Shareholder For Against 5. A STOCKHOLDER PROPOSAL REGARDING POLITICAL CONTRIBUTIONS. Shareholder Against For 6. A STOCKHOLDER PROPOSAL REGARDING CHILDHOOD OBESITY AND FOOD MARKETING TO YOUTH. Shareholder Against For 7. A STOCKHOLDER PROPOSAL REGARDING AN ANNUAL SUSTAINABILITY REPORT. Shareholder Against For PIONEER NATURAL RESOURCES COMPANY Security Meeting Type Annual Ticker Symbol PXD Meeting Date 28-May-2014 ISIN US7237871071 Agenda 933975990 - Management Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR: TIMOTHY L. DOVE Management For For ELECTION OF DIRECTOR: STACY P. METHVIN Management For For ELECTION OF DIRECTOR: CHARLES E. RAMSEY, JR. Management For For ELECTION OF DIRECTOR: FRANK A. RISCH Management For For ELECTION OF DIRECTOR: EDISON C. BUCHANAN Management For For ELECTION OF DIRECTOR: LARRY R. GRILLOT Management For For ELECTION OF DIRECTOR: J. KENNETH THOMPSON Management For For ELECTION OF DIRECTOR: JIM A. WATSON Management For For 2 RATIFICATION OF SELECTION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For 3 ADVISORY VOTE TO APPROVE EXECUTIVE OFFICER COMPENSATION Management For For 4 REAPPROVAL OF THE SECTION 162(M) MATERIAL TERMS UNDER THE 2006 LONG- TERM INCENTIVE PLAN Management For For VMWARE, INC. Security Meeting Type Annual Ticker Symbol VMW Meeting Date 28-May-2014 ISIN US9285634021 Agenda 933984999 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: PAMELA J. CRAIG Management For For 2. TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF VMWARE'S NAMED EXECUTIVE OFFICERS AS DESCRIBED IN VMWARE'S PROXY STATEMENT. Management For For 3. TO RATIFY THE SELECTION BY THE AUDIT COMMITTEE OF VMWARE'S BOARD OF DIRECTORS OF PRICEWATERHOUSECOOPERS LLP AS VMWARE'S INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, Management For For CROWN CASTLE INTERNATIONAL CORP Security Meeting Type Annual Ticker Symbol CCI Meeting Date 30-May-2014 ISIN US2282271046 Agenda 933981513 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: P. ROBERT BARTOLO Management For For 1B. ELECTION OF DIRECTOR: DALE N. HATFIELD Management For For 1C. ELECTION OF DIRECTOR: LEE W. HOGAN Management For For 1D. ELECTION OF DIRECTOR: ROBERT F. MCKENZIE Management For For 2. THE RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR FISCAL YEAR 2014. Management For For 3. THE NON-BINDING, ADVISORY VOTE REGARDING THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For SALESFORCE.COM, INC. Security 79466L302 Meeting Type Annual Ticker Symbol CRM Meeting Date 02-Jun-2014 ISIN US79466L3024 Agenda 934018145 - Management Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR: MARC BENIOFF Management For For ELECTION OF DIRECTOR: KEITH BLOCK Management For For ELECTION OF DIRECTOR: CRAIG CONWAY Management For For ELECTION OF DIRECTOR: ALAN HASSENFELD Management For For ELECTION OF DIRECTOR: COLIN POWELL Management For For ELECTION OF DIRECTOR: JOHN V. ROOS Management For For ELECTION OF DIRECTOR: LAWRENCE TOMLINSON Management For For ELECTION OF DIRECTOR: ROBIN WASHINGTON Management For For 2. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING ON JANUARY 31, 2015. Management For For 3. ADVISORY VOTE TO APPROVE THE RESOLUTION ON THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS. Management Against Against WORKDAY, INC. Security 98138H101 Meeting Type Annual Ticker Symbol WDAY Meeting Date 03-Jun-2014 ISIN US98138H1014 Agenda 933984975 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 CHRISTA DAVIES For For 2 GEORGE J. STILL, JR. For For 2 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS WORKDAY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JANUARY 31, Management For For MASTERCARD INCORPORATED Security 57636Q104 Meeting Type Annual Ticker Symbol MA Meeting Date 03-Jun-2014 ISIN US57636Q1040 Agenda 933987351 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: RICHARD HAYTHORNTHWAITE Management For For 1B. ELECTION OF DIRECTOR: AJAY BANGA Management For For 1C. ELECTION OF DIRECTOR: SILVIO BARZI Management For For 1D. ELECTION OF DIRECTOR: DAVID R. CARLUCCI Management For For 1E. ELECTION OF DIRECTOR: STEVEN J. FREIBERG Management For For 1F. ELECTION OF DIRECTOR: JULIUS GENACHOWSKI Management For For 1G. ELECTION OF DIRECTOR: MERIT E. JANOW Management For For 1H. ELECTION OF DIRECTOR: NANCY J. KARCH Management For For 1I. ELECTION OF DIRECTOR: MARC OLIVIE Management For For 1J. ELECTION OF DIRECTOR: RIMA QURESHI Management For For 1K. ELECTION OF DIRECTOR: JOSE OCTAVIO REYES LAGUNES Management For For 1L. ELECTION OF DIRECTOR: JACKSON P. TAI Management For For 1M. ELECTION OF DIRECTOR: EDWARD SUNING TIAN Management For For 2. ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION Management For For 3. RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management For For THE PRICELINE GROUP INC. Security Meeting Type Annual Ticker Symbol PCLN Meeting Date 05-Jun-2014 ISIN US7415034039 Agenda 933997097 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 TIMOTHY M. ARMSTRONG For For 2 HOWARD W. BARKER, JR. For For 3 JEFFERY H. BOYD For For 4 JAN L. DOCTER For For 5 JEFFREY E. EPSTEIN For For 6 JAMES M. GUYETTE For For 7 DARREN R. HUSTON For For 8 NANCY B. PERETSMAN For For 9 THOMAS E. ROTHMAN For For 10 CRAIG W. RYDIN For For 2. TO RATIFY THE SELECTION OF DELOITTE & TOUCHE LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Management For For 3. TO APPROVE ON AN ADVISORY BASIS THE COMPENSATION PAID BY THE COMPANY TO ITS NAMED EXECUTIVE OFFICERS. Management For For 4. TO CONSIDER AND VOTE UPON A NON- BINDING STOCKHOLDER PROPOSAL CONCERNING STOCKHOLDER ACTION BY WRITTEN CONSENT. Shareholder For Against CHESAPEAKE ENERGY CORPORATION Security Meeting Type Annual Ticker Symbol CHK Meeting Date 13-Jun-2014 ISIN US1651671075 Agenda 934004956 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: VINCENT J. INTRIERI Management For For 1B. ELECTION OF DIRECTOR: ROBERT D. LAWLER Management For For 1C. ELECTION OF DIRECTOR: JOHN J. LIPINSKI Management For For 1D. ELECTION OF DIRECTOR: FREDERIC M. POSES Management For For 1E. ELECTION OF DIRECTOR: ARCHIE W. DUNHAM Management For For 1F. ELECTION OF DIRECTOR: R. BRAD MARTIN Management For For 1G. ELECTION OF DIRECTOR: LOUIS A. RASPINO Management For For 1H. ELECTION OF DIRECTOR: MERRILL A. "PETE" MILLER, JR. Management For For 1I. ELECTION OF DIRECTOR: THOMAS L. RYAN Management For For 2. TO APPROVE AN AMENDMENT TO OUR CERTIFICATE OF INCORPORATION TO DECLASSIFY OUR BOARD OF DIRECTORS. Management For For 3. TO APPROVE AN AMENDMENT TO OUR CERTIFICATE OF INCORPORATION TO INCREASE THE MAXIMUM NUMBER OF DIRECTORS THAT MAY CONSTITUTE OUR BOARD. Management For For 4. TO APPROVE AN AMENDMENT TO OUR BYLAWS TO IMPLEMENT PROXY ACCESS. Management For For 5. TO APPROVE AN AMENDMENT TO OUR CERTIFICATE OF INCORPORATION TO ELIMINATE SUPERMAJORITY VOTING REQUIREMENTS. Management For For 6. AN ADVISORY VOTE TO APPROVE OUR NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 7. TO ADOPT A NEW LONG TERM INCENTIVE PLAN. Management For For 8. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Management For For SPIRIT AIRLINES INC. Security Meeting Type Annual Ticker Symbol SAVE Meeting Date 17-Jun-2014 ISIN US8485771021 Agenda 934005706 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 B. BEN BALDANZA For For 2 ROBERT L. FORNARO For For 3 H. MCINTYRE GARDNER For For 2. TO RATIFY THE SELECTION, BY THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS, OF ERNST & YOUNG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR ITS YEAR ENDING DECEMBER 31, 2014. Management For For 3. TO APPROVE, ON A NON-BINDING, ADVISORY BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS AS DISCLOSED IN OUR 2014 PROXY STATEMENT PURSUANT TO EXECUTIVE COMPENSATION DISCLOSURE RULES UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. Management For For RESTORATION HARDWARE HOLDINGS, INC. Security Meeting Type Annual Ticker Symbol RH Meeting Date 25-Jun-2014 ISIN US7612831005 Agenda 934019969 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 KATIE MITIC For For 2 THOMAS MOTTOLA For For 3 BARRY STERNLICHT For For 2. ADVISORY VOTE ON FREQUENCY OF ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management 1 Year Against 3. RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED ACCOUNTING FIRM FOR THE 2 Management For For LIBERTY GLOBAL PLC. Security G5480U104 Meeting Type Annual Ticker Symbol LBTYA Meeting Date 26-Jun-2014 ISIN GB00B8W67662 Agenda 934017155 - Management Item Proposal Type Vote For/Against Management 1. TO ELECT MIRANDA CURTIS AS A DIRECTOR OF LIBERTY GLOBAL FOR A TERM EXPIRING AT THE ANNUAL GENERAL MEETING TO BE HELD IN 2017. Management For For 2. TO ELECT JOHN W. DICK AS A DIRECTOR OF LIBERTY GLOBAL FOR A TERM EXPIRING AT THE ANNUAL GENERAL MEETING TO BE HELD IN 2017. Management For For 3. TO ELECT J.C. SPARKMAN AS A DIRECTOR OF LIBERTY GLOBAL FOR A TERM EXPIRING AT THE ANNUAL GENERAL MEETING TO BE HELD IN 2017. Management For For 4. TO ELECT J. DAVID WARGO AS A DIRECTOR OF LIBERTY GLOBAL FOR A TERM EXPIRING AT THE ANNUAL GENERAL MEETING TO BE HELD IN 2017. Management For For 5. TO APPROVE THE DIRECTORS' COMPENSATION POLICY CONTAINED IN APPENDIX A OF LIBERTY GLOBAL'S PROXY STATEMENT FOR THE 2014 ANNUAL GENERAL MEETING OF SHAREHOLDERS (IN ACCORDANCE WITH REQUIREMENTS APPLICABLE TO UNITED KINGDOM (U.K.) COMPANIES) TO BE EFFECTIVE AS OF THE DATE OF THE 2 MEETING OF SHAREHOLDERS. Management For For 6. TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS, AS DISCLOSED IN LIBERTY GLOBAL'S PROXY STATEMENT FOR THE 2 SHAREHOLDERS PURSUANT TO THE COMPENSATION DISCLOSURE RULES OF THE SECURITIES AND EXCHANGE COMMISSION, INCLUDING THE COMPENSATION DISCUSSION AND ANALYSIS SECTION, THE SUMMARY COMPENSATION TABLE AND OTHER RELATED TABLES AND DISCLOSURE. Management Against Against 7. THE OPTION OF ONCE EVERY ONE YEAR, TWO YEARS, OR THREE YEARS THAT RECEIVES A MAJORITY OF THE AFFIRMATIVE VOTES CAST FOR THIS RESOLUTION WILL BE DETERMINED TO BE THE FREQUENCY FOR THE ADVISORY VOTE ON THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS AS DISCLOSED PURSUANT TO THE SECURITIES AND EXCHANGE COMMISSION'S COMPENSATION DISCLOSURE RULES. Management 1 Year Against 8. TO APPROVE, ON AN ADVISORY BASIS, THE ANNUAL REPORT ON THE IMPLEMENTATION OF THE DIRECTORS' COMPENSATION POLICY FOR THE YEAR ENDED DECEMBER 31, 2013, CONTAINED IN APPENDIX A OF THE PROXY STATEMENT (IN ACCORDANCE WITH REQUIREMENTS APPLICABLE TO U.K. COMPANIES). Management Against Against 9. TO RATIFY THE APPOINTMENT OF KPMG LLP (U.S.) AS LIBERTY GLOBAL'S INDEPENDENT AUDITOR FOR THE YEAR ENDING DECEMBER 31, 2014. Management For For TO APPOINT KPMG LLP (U.K.) AS LIBERTY GLOBAL'S U.K. STATUTORY AUDITOR UNDER THE U.K. COMPANIES ACT 2006 (TO HOLD OFFICE UNTIL THE CONCLUSION OF THE NEXT ANNUAL GENERAL MEETING AT WHICH ACCOUNTS ARE LAID BEFORE LIBERTY GLOBAL). Management For For TO AUTHORIZE THE AUDIT COMMITTEE OF LIBERTY GLOBAL'S BOARD OF DIRECTORS TO DETERMINE THE U.K. STATUTORY AUDITOR'S COMPENSATION. Management For For Proxy Voting Report The Chesapeake Growth Fund 01-Jul-2013 To 30-Jun-2014 FREEPORT-MCMORAN COPPER & GOLD INC. Security 35671D857 Meeting Type Annual Ticker Symbol FCX Meeting Date 16-Jul-2013 ISIN US35671D8570 Agenda 933842230 - Management Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 RICHARD C. ADKERSON For For 2 ROBERT J. ALLISON, JR. For For 3 ALAN R. BUCKWALTER, III For For 4 ROBERT A. DAY For For 5 JAMES C. FLORES For For 6 GERALD J. FORD For For 7 THOMAS A. FRY, III For For 8 H. DEVON GRAHAM, JR. For For 9 CHARLES C. KRULAK For For 10 BOBBY LEE LACKEY For For 11 JON C. MADONNA For For 12 DUSTAN E. MCCOY For For 13 JAMES R. MOFFETT For For 14 B.M. RANKIN, JR. For For 15 STEPHEN H. SIEGELE For For 2 APPROVAL, ON AN ADVISORY BASIS, OF THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management Against Against 3 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 4 STOCKHOLDER PROPOSAL REGARDING THE SELECTION OF A CANDIDATE WITH ENVIRONMENTAL EXPERTISE TO BE RECOMMENDED FOR ELECTION TO THE BOARD OF DIRECTORS. Shareholder Against For 5 STOCKHOLDER PROPOSAL REGARDING THE REQUIREMENT THAT OUR CHAIRMAN OF THE BOARD OF DIRECTORS BE AN INDEPENDENT MEMBER OF THE BOARD OF DIRECTORS. Shareholder For Against 6 STOCKHOLDER PROPOSAL REGARDING THE ADOPTION BY THE BOARD OF DIRECTORS OF A POLICY ON BOARD DIVERSITY. Shareholder Against For 7 STOCKHOLDER PROPOSAL REGARDING THE AMENDMENT OF OUR BYLAWS TO PERMIT STOCKHOLDERS HOLDING 15% OF OUR OUTSTANDING COMMON STOCK TO CALL A SPECIAL MEETING OF STOCKHOLDERS. Shareholder For Against MICHAEL KORS HOLDINGS LIMITED Security G60754101 Meeting Type Annual Ticker Symbol KORS Meeting Date 01-Aug-2013 ISIN VGG607541015 Agenda 933849830 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: MICHAEL KORS Management For For 1B. ELECTION OF DIRECTOR: JUDY GIBBONS Management For For 1C. ELECTION OF DIRECTOR: LAWRENCE STROLL Management For For 2. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING MARCH 29, 2014. Management For For 3. TO APPROVE, ON A NON-BINDING ADVISORY BASIS, EXECUTIVE COMPENSATION. Management For For 4. TO HOLD A NON-BINDING ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. Management 1 Year For NETAPP, INC Security 64110D104 Meeting Type Annual Ticker Symbol NTAP Meeting Date 13-Sep-2013 ISIN US64110D1046 Agenda 933863450 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: DANIEL J. WARMENHOVEN Management For For 1B. ELECTION OF DIRECTOR: NICHOLAS G. MOORE Management For For 1C. ELECTION OF DIRECTOR: THOMAS GEORGENS Management For For 1D. ELECTION OF DIRECTOR: JEFFRY R. ALLEN Management For For 1E. ELECTION OF DIRECTOR: ALAN L. EARHART Management For For 1F. ELECTION OF DIRECTOR: GERALD HELD Management For For 1G. ELECTION OF DIRECTOR: T. MICHAEL NEVENS Management For For 1H. ELECTION OF DIRECTOR: GEORGE T. SHAHEEN Management For For 1I. ELECTION OF DIRECTOR: ROBERT T. WALL Management For For 1J. ELECTION OF DIRECTOR: RICHARD P. WALLACE Management For For 1K. ELECTION OF DIRECTOR: TOR R. BRAHAM Management For For 1L. ELECTION OF DIRECTOR: KATHRYN M. HILL Management For For 2. AMENDMENT & RESTATEMENT OF 1999 STOCK OPTION PLAN TO (I) INCREASE SHARE RESERVE BY AN ADDITIONAL 10,000,; (II) REMOVE CERTAIN LIMITATIONS REGARDING NUMBER OF SHARES THAT MAY BE GRANTED IN RESPECT OF CERTAIN EQUITY AWARDS & INSTEAD IMPLEMENT A FUNGIBLE SHARE PROVISION; (III) INCREASE NUMBER OF SHARES & PERFORMANCE UNITS THAT MAY BE GRANTED PURSUANT TO AWARDS UNDER CERTAIN EQUITY COMPENSATION PROGRAMS; (IV) AMEND PERFORMANCE CRITERIA THAT MAY BE USED AS A BASIS FOR ESTABLISHING PERFORMANCE-BASED COMPENSATION. Management For For 3. TO APPROVE AN AMENDMENT TO THE EMPLOYEE STOCK PURCHASE PLAN TO INCREASE THE SHARE RESERVE BY AN ADDITIONAL 5,000, STOCK. Management For For 4. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 5A. TO APPROVE AMENDMENTS TO ARTICLE VI OF THE COMPANY'S CERTIFICATE OF INCORPORATION TO REMOVE SUPERMAJORITY VOTING STANDARDS. Management For For 5B. TO APPROVE AMENDMENTS TO ARTICLE X OF THE COMPANY'S CERTIFICATE OF INCORPORATION TO REMOVE SUPERMAJORITY VOTING STANDARDS. Management For For 6. TO CONSIDER A STOCKHOLDER PROPOSAL REGARDING CERTAIN LIMITS ON ACCELERATION OF EXECUTIVE PAY, IF PROPERLY PRESENTED AT THE STOCKHOLDER MEETING. Shareholder Against For 7. TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT AUDITORS OF THE COMPANY FOR THE FISCAL YEAR ENDING APRIL 25, 2014. Management For For THE ESTEE LAUDER COMPANIES INC. Security Meeting Type Annual Ticker Symbol EL Meeting Date 12-Nov-2013 ISIN US5184391044 Agenda 933882462 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: AERIN LAUDER Management For For 1B. ELECTION OF DIRECTOR: WILLIAM P. LAUDER Management For For 1C. ELECTION OF DIRECTOR: RICHARD D. PARSONS Management For For 1D. ELECTION OF DIRECTOR: LYNN FORESTER DE ROTHSCHILD Management For For 1E. ELECTION OF DIRECTOR: RICHARD F. ZANNINO Management For For 2. RATIFICATION OF APPOINTMENT OF KPMG LLP AS INDEPENDENT AUDITORS FOR THE 2 Management For For 3. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management For For 4. APPROVE THE ESTEE LAUDER COMPANIES INC. EXECUTIVE ANNUAL INCENTIVE PLAN PURSUANT TO SECTION 162(M) OF THE INTERNAL REVENUE CODE. Management For For 5. VOTE ON STOCKHOLDER PROPOSAL CONCERNING SUSTAINABLE PALM OIL. Shareholder Against For MELLANOX TECHNOLOGIES LTD. Security M51363113 Meeting Type Special Ticker Symbol MLNX Meeting Date 07-Jan-2014 ISIN IL0011017329 Agenda 933906654 - Management Item Proposal Type Vote For/Against Management 1. APPROVAL OF THE MELLANOX TECHNOLOGIES, LTD. COMPENSATION PHILOSOPHY STATEMENT. Management Against Against MONSANTO COMPANY Security 61166W101 Meeting Type Annual Ticker Symbol MON Meeting Date 28-Jan-2014 ISIN US61166W1018 Agenda 933907959 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: GREGORY H. BOYCE Management For For 1B. ELECTION OF DIRECTOR: LAURA K. IPSEN Management For For 1C. ELECTION OF DIRECTOR: WILLIAM U. PARFET Management For For 1D. ELECTION OF DIRECTOR: GEORGE H. POSTE, PH.D., D.V.M. Management For For 2. RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2014. Management For For 3. ADVISORY (NON-BINDING) VOTE TO APPROVE EXECUTIVE COMPENSATION. Management For For 4. SHAREOWNER PROPOSAL REQUESTING A REPORT RELATED TO LABELING OF FOOD PRODUCED WITH GENETIC ENGINEERING. Shareholder Against For 5. SHAREOWNER PROPOSAL REQUESTING A REPORT ON CERTAIN MATTERS RELATED TO GMO PRODUCTS. Shareholder Against For APPLE INC. Security Meeting Type Annual Ticker Symbol AAPL Meeting Date 28-Feb-2014 ISIN US0378331005 Agenda 933915564 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 WILLIAM CAMPBELL For For 2 TIMOTHY COOK For For 3 MILLARD DREXLER For For 4 AL GORE For For 5 ROBERT IGER For For 6 ANDREA JUNG For For 7 ARTHUR LEVINSON For For 8 RONALD SUGAR For For 2. THE AMENDMENT OF THE COMPANY'S RESTATED ARTICLES OF INCORPORATION (THE "ARTICLES") TO FACILITATE THE IMPLEMENTATION OF MAJORITY VOTING FOR THE ELECTION OF DIRECTORS IN AN UNCONTESTED ELECTION BY ELIMINATING ARTICLE VII, WHICH RELATES TO THE TERM OF DIRECTORS AND THE TRANSITION FROM A CLASSIFIED BOARD OF DIRECTORS TO A DECLASSIFIED STRUCTURE Management For For 3. THE AMENDMENT OF THE ARTICLES TO ELIMINATE THE "BLANK CHECK" AUTHORITY OF THE BOARD TO ISSUE PREFERRED STOCK Management For For 4. THE AMENDMENT OF THE ARTICLES TO ESTABLISH A PAR VALUE FOR THE COMPANY'S COMMON STOCK OF $0.00001 PER SHARE Management For For 5. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014 Management For For 6. A NON-BINDING ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION Management For For 7. THE APPROVAL OF THE APPLE INC. 2014 EMPLOYEE STOCK PLAN Management For For 8. A SHAREHOLDER PROPOSAL BY JOHN HARRINGTON AND NORTHSTAR ASSET MANAGEMENT INC. ENTITLED "BOARD COMMITTEE ON HUMAN RIGHTS" TO AMEND THE COMPANY'S BYLAWS Shareholder Against For 9. A SHAREHOLDER PROPOSAL BY THE NATIONAL CENTER FOR PUBLIC POLICY RESEARCH OF A NON-BINDING ADVISORY RESOLUTION ENTITLED "REPORT ON COMPANY MEMBERSHIP AND INVOLVEMENT WITH CERTAIN TRADE ASSOCIATIONS AND BUSINESS ORGANIZATIONS" Shareholder Against For A SHAREHOLDER PROPOSAL BY CARL ICAHN OF A NON-BINDING ADVISORY RESOLUTION THAT THE COMPANY COMMIT TO COMPLETING NOT LESS THAN $50 BILLION OF SHARE REPURCHASES DURING ITS 2(AND INCREASE THE AUTHORIZATION UNDER ITS CAPITAL RETURN PROGRAM ACCORDINGLY) Shareholder Abstain Against A SHAREHOLDER PROPOSAL BY JAMES MCRITCHIE OF A NON-BINDING ADVISORY RESOLUTION ENTITLED "PROXY ACCESS FOR SHAREHOLDERS" Shareholder Against For QUALCOMM INCORPORATED Security Meeting Type Annual Ticker Symbol QCOM Meeting Date 04-Mar-2014 ISIN US7475251036 Agenda 933916150 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: BARBARA T. ALEXANDER Management For For 1B. ELECTION OF DIRECTOR: DONALD G. CRUICKSHANK Management For For 1C. ELECTION OF DIRECTOR: RAYMOND V. DITTAMORE Management For For 1D. ELECTION OF DIRECTOR: SUSAN HOCKFIELD Management For For 1E. ELECTION OF DIRECTOR: THOMAS W. HORTON Management For For 1F. ELECTION OF DIRECTOR: PAUL E. JACOBS Management For For 1G. ELECTION OF DIRECTOR: SHERRY LANSING Management For For 1H. ELECTION OF DIRECTOR: STEVEN M. MOLLENKOPF Management For For 1I. ELECTION OF DIRECTOR: DUANE A. NELLES Management For For 1J. ELECTION OF DIRECTOR: CLARK T. RANDT, JR. Management For For 1K. ELECTION OF DIRECTOR: FRANCISCO ROS Management For For 1L. ELECTION OF DIRECTOR: JONATHAN J. RUBINSTEIN Management For For 1M. ELECTION OF DIRECTOR: BRENT SCOWCROFT Management For For 1N. ELECTION OF DIRECTOR: MARC I. STERN Management For For 2. TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT PUBLIC ACCOUNTANTS FOR OUR FISCAL YEAR ENDING SEPTEMBER 28, Management For For 3. ADVISORY VOTE TO APPROVE OUR EXECUTIVE COMPENSATION. Management For For 4. ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. Management 1 Year For TOLL BROTHERS, INC. Security Meeting Type Annual Ticker Symbol TOL Meeting Date 12-Mar-2014 ISIN US8894781033 Agenda 933922519 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 ROBERT I. TOLL For For 2 BRUCE E. TOLL For For 3 DOUGLAS C. YEARLEY, JR. For For 4 ROBERT S. BLANK For For 5 EDWARD G. BOEHNE For For 6 RICHARD J. BRAEMER For For 7 CHRISTINE N. GARVEY For For 8 CARL B. MARBACH For For 9 STEPHEN A. NOVICK For For 10 PAUL E. SHAPIRO For For 2. THE RATIFICATION OF THE RE- APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 Management For For 3. THE APPROVAL, IN AN ADVISORY AND NON- BINDING VOTE, OF THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS (SAY ON PAY). Management For For 4. THE APPROVAL OF THE TOLL BROTHERS, INC. STOCK INCENTIVE PLAN FOR EMPLOYEES (2014). Management For For THE WALT DISNEY COMPANY Security Meeting Type Annual Ticker Symbol DIS Meeting Date 18-Mar-2014 ISIN US2546871060 Agenda 933918736 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: SUSAN E. ARNOLD Management For For 1B. ELECTION OF DIRECTOR: JOHN S. CHEN Management For For 1C. ELECTION OF DIRECTOR: JACK DORSEY Management For For 1D. ELECTION OF DIRECTOR: ROBERT A. IGER Management For For 1E. ELECTION OF DIRECTOR: FRED H. LANGHAMMER Management For For 1F. ELECTION OF DIRECTOR: AYLWIN B. LEWIS Management For For 1G. ELECTION OF DIRECTOR: MONICA C. LOZANO Management For For 1H. ELECTION OF DIRECTOR: ROBERT W. MATSCHULLAT Management For For 1I. ELECTION OF DIRECTOR: SHERYL K. SANDBERG Management For For 1J. ELECTION OF DIRECTOR: ORIN C. SMITH Management For For 2. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S REGISTERED PUBLIC ACCOUNTANTS FOR 2014. Management For For 3. TO APPROVE THE ADVISORY RESOLUTION ON EXECUTIVE COMPENSATION. Management Against Against 4. TO APPROVE AN AMENDMENT TO THE COMPANY'S RESTATED CERTIFICATE OF INCORPORATION. Management For For 5. TO APPROVE THE SHAREHOLDER PROPOSAL RELATING TO PROXY ACCESS. Shareholder For Against 6. TO APPROVE THE SHAREHOLDER PROPOSAL RELATING TO ACCELERATION OF EQUITY AWARDS. Shareholder Against For CIENA CORPORATION Security Meeting Type Annual Ticker Symbol CIEN Meeting Date 10-Apr-2014 ISIN US1717793095 Agenda 933926668 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF CLASS II DIRECTOR: HARVEY B. CASH Management For For 1B. ELECTION OF CLASS II DIRECTOR: JUDITH M. O'BRIEN Management For For 1C. ELECTION OF CLASS II DIRECTOR: GARY B. SMITH Management For For 1D. ELECTION OF CLASS III DIRECTOR: T. MICHAEL NEVENS Management For For 2. TO APPROVE THE AMENDMENT OF THE 2008 OMNIBUS INCENTIVE PLAN TO INCREASE THE NUMBER OF SHARES AVAILABLE FOR ISSUANCE THEREUNDER BY 6.6 MILLION SHARES. Management For For 3. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING OCTOBER 31, 2014. Management For For 4. TO HOLD AN ADVISORY VOTE ON OUR EXECUTIVE COMPENSATION, AS DESCRIBED IN THESE PROXY MATERIALS. Management For For CITIGROUP INC. Security Meeting Type Annual Ticker Symbol C Meeting Date 22-Apr-2014 ISIN US1729674242 Agenda 933933637 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: MICHAEL L. CORBAT Management For For 1B. ELECTION OF DIRECTOR: DUNCAN P. HENNES Management For For 1C. ELECTION OF DIRECTOR: FRANZ B. HUMER Management For For 1D. ELECTION OF DIRECTOR: EUGENE M. MCQUADE Management For For 1E. ELECTION OF DIRECTOR: MICHAEL E. O'NEILL Management For For 1F. ELECTION OF DIRECTOR: GARY M. REINER Management For For 1G. ELECTION OF DIRECTOR: JUDITH RODIN Management For For 1H. ELECTION OF DIRECTOR: ROBERT L. RYAN Management For For 1I. ELECTION OF DIRECTOR: ANTHONY M. SANTOMERO Management For For 1J. ELECTION OF DIRECTOR: JOAN E. SPERO Management For For 1K. ELECTION OF DIRECTOR: DIANA L. TAYLOR Management For For 1L. ELECTION OF DIRECTOR: WILLIAM S. THOMPSON, JR. Management For For 1M. ELECTION OF DIRECTOR: JAMES S. TURLEY Management For For 1N. ELECTION OF DIRECTOR: ERNESTO ZEDILLO PONCE DE LEON Management For For 2. PROPOSAL TO RATIFY THE SELECTION OF KPMG LLP AS CITI'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management For For 3. ADVISORY APPROVAL OF CITI'S 2013 EXECUTIVE COMPENSATION. Management Against Against 4. APPROVAL OF THE CITIGROUP 2014 STOCK INCENTIVE PLAN. Management For For 5. STOCKHOLDER PROPOSAL REQUESTING THAT EXECUTIVES RETAIN A SIGNIFICANT PORTION OF THEIR STOCK UNTIL REACHING NORMAL RETIREMENT AGE. Shareholder Against For 6. STOCKHOLDER PROPOSAL REQUESTING A REPORT ON LOBBYING AND GRASSROOTS LOBBYING CONTRIBUTIONS. Shareholder Against For 7. STOCKHOLDER PROPOSAL REQUESTING THAT THE BOARD INSTITUTE A POLICY TO MAKE IT MORE PRACTICAL TO DENY INDEMNIFICATION FOR DIRECTORS. Shareholder Against For 8. STOCKHOLDER PROPOSAL REQUESTING PROXY ACCESS FOR SHAREHOLDERS. Shareholder Against For HARLEY-DAVIDSON, INC. Security Meeting Type Annual Ticker Symbol HOG Meeting Date 26-Apr-2014 ISIN US4128221086 Agenda 933934540 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 BARRY K. ALLEN For For 2 R. JOHN ANDERSON For For 3 RICHARD I. BEATTIE For For 4 MICHAEL J. CAVE For For 5 GEORGE H. CONRADES For For 6 DONALD A. JAMES For For 7 SARA L. LEVINSON For For 8 N. THOMAS LINEBARGER For For 9 GEORGE L. MILES, JR. For For 10 JAMES A. NORLING For For 11 KEITH E. WANDELL For For 12 JOCHEN ZEITZ For For 2. APPROVAL OF THE HARLEY-DAVIDSON, INC. 2 Management For For 3. APPROVAL, BY ADVISORY VOTE, OF THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For 4. RATIFICATION OF SELECTION OF ERNST & YOUNG LLP, INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM, TO BE THE AUDITORS. Management For For 5. SHAREHOLDER PROPOSAL REGARDING MAJORITY VOTING. Shareholder For Against THE BOEING COMPANY Security Meeting Type Annual Ticker Symbol BA Meeting Date 28-Apr-2014 ISIN US0970231058 Agenda 933932368 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: DAVID L. CALHOUN Management For For 1B. ELECTION OF DIRECTOR: ARTHUR D. COLLINS, JR. Management For For 1C. ELECTION OF DIRECTOR: LINDA Z. COOK Management For For 1D. ELECTION OF DIRECTOR: KENNETH M. DUBERSTEIN Management For For 1E. ELECTION OF DIRECTOR: EDMUND P. GIAMBASTIANI, JR. Management For For 1F. ELECTION OF DIRECTOR: LAWRENCE W. KELLNER Management For For 1G. ELECTION OF DIRECTOR: EDWARD M. LIDDY Management For For 1H. ELECTION OF DIRECTOR: W. JAMES MCNERNEY, JR. Management For For 1I. ELECTION OF DIRECTOR: SUSAN C. SCHWAB Management For For 1J. ELECTION OF DIRECTOR: RONALD A. WILLIAMS Management For For 1K. ELECTION OF DIRECTOR: MIKE S. ZAFIROVSKI Management For For 2. APPROVE, ON AN ADVISORY BASIS, NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 3. APPROVE THE AMENDMENT AND RESTATEMENT OF THE BOEING COMPANY 2 Management For For 4. RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT AUDITOR FOR 2014. Management For For 5. REPORT TO DISCLOSE LOBBYING. Shareholder Against For 6. RIGHT TO ACT BY WRITTEN CONSENT. Shareholder For Against 7. INDEPENDENT BOARD CHAIRMAN. Shareholder For Against HUMANA INC. Security Meeting Type Annual Ticker Symbol HUM Meeting Date 29-Apr-2014 ISIN US4448591028 Agenda 933930528 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: KURT J. HILZINGER Management For For 1B. ELECTION OF DIRECTOR: BRUCE D. BROUSSARD Management For For 1C. ELECTION OF DIRECTOR: FRANK A. D'AMELIO Management For For 1D. ELECTION OF DIRECTOR: W. ROY DUNBAR Management For For 1E. ELECTION OF DIRECTOR: DAVID A. JONES, JR. Management For For 1F. ELECTION OF DIRECTOR: WILLIAM J. MCDONALD Management For For 1G. ELECTION OF DIRECTOR: WILLIAM E. MITCHELL Management For For 1H. ELECTION OF DIRECTOR: DAVID B. NASH, M.D. Management For For 1I. ELECTION OF DIRECTOR: JAMES J. O'BRIEN Management For For 1J. ELECTION OF DIRECTOR: MARISSA T. PETERSON Management For For 2. THE RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 3. THE APPROVAL OF THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE 2014 PROXY STATEMENT. Management For For 4. STOCKHOLDER PROPOSAL ON POLITICAL CONTRIBUTIONS. Shareholder Against For WCI COMMUNITIES, INC. Security 92923C807 Meeting Type Annual Ticker Symbol WCIC Meeting Date 01-May-2014 ISIN US92923C8073 Agenda 933940872 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 PATRICK J. BARTELS, JR. For For 2 KEITH E. BASS For For 3 MICHELLE MACKAY For For 4 DARIUS G. NEVIN For For 5 STEPHEN D. PLAVIN For For 6 CHARLES C. REARDON For For 7 CHRISTOPHER E. WILSON For For 2. RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM ERNST & YOUNG LLP Management For For STARWOOD HOTELS & RESORTS WORLDWIDE,INC. Security 85590A401 Meeting Type Annual Ticker Symbol HOT Meeting Date 01-May-2014 ISIN US85590A4013 Agenda 933941622 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: FRITS VAN PAASSCHEN Management For For 1B. ELECTION OF DIRECTOR: BRUCE W. DUNCAN Management For For 1C. ELECTION OF DIRECTOR: ADAM M. ARON Management For For 1D. ELECTION OF DIRECTOR: CHARLENE BARSHEFSKY Management For For 1E. ELECTION OF DIRECTOR: THOMAS E. CLARKE Management For For 1F. ELECTION OF DIRECTOR: CLAYTON C. DALEY, JR. Management For For 1G. ELECTION OF DIRECTOR: LIZANNE GALBREATH Management For For 1H. ELECTION OF DIRECTOR: ERIC HIPPEAU Management For For 1I. ELECTION OF DIRECTOR: AYLWIN B. LEWIS Management For For 1J. ELECTION OF DIRECTOR: STEPHEN R. QUAZZO Management For For 1K. ELECTION OF DIRECTOR: THOMAS O. RYDER Management For For 2. TO APPROVE, ON A NON-BINDING ADVISORY BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For 3. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2014. Management For For EOG RESOURCES, INC. Security 26875P101 Meeting Type Annual Ticker Symbol EOG Meeting Date 01-May-2014 ISIN US26875P1012 Agenda 933953792 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: JANET F. CLARK Management For For 1B. ELECTION OF DIRECTOR: CHARLES R. CRISP Management For For 1C. ELECTION OF DIRECTOR: JAMES C. DAY Management For For 1D. ELECTION OF DIRECTOR: MARK G. PAPA Management For For 1E. ELECTION OF DIRECTOR: H. LEIGHTON STEWARD Management For For 1F. ELECTION OF DIRECTOR: DONALD F. TEXTOR Management For For 1G. ELECTION OF DIRECTOR: WILLIAM R. THOMAS Management For For 1H. ELECTION OF DIRECTOR: FRANK G. WISNER Management For For 2. TO RATIFY THE APPOINTMENT BY THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS OF DELOITTE & TOUCHE LLP, INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM, AS AUDITORS FOR THE COMPANY FOR THE YEAR ENDING DECEMBER 31, 2014. Management For For 3. TO APPROVE, BY NON-BINDING VOTE, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For 4. STOCKHOLDER PROPOSAL CONCERNING QUANTITATIVE RISK MANAGEMENT REPORTING FOR HYDRAULIC FRACTURING OPERATIONS, IF PROPERLY PRESENTED. Shareholder Against For 5. STOCKHOLDER PROPOSAL CONCERNING A METHANE EMISSIONS REPORT, IF PROPERLY PRESENTED. Shareholder Against For ALEXION PHARMACEUTICALS, INC. Security Meeting Type Annual Ticker Symbol ALXN Meeting Date 05-May-2014 ISIN US0153511094 Agenda 933999584 - Management Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR: LEONARD BELL Management For For ELECTION OF DIRECTOR: MAX LINK Management For For ELECTION OF DIRECTOR: WILLIAM R. KELLER Management For For ELECTION OF DIRECTOR: JOHN T. MOLLEN Management For For ELECTION OF DIRECTOR: R. DOUGLAS NORBY Management For For ELECTION OF DIRECTOR: ALVIN S. PARVEN Management For For ELECTION OF DIRECTOR: ANDREAS RUMMELT Management For For ELECTION OF DIRECTOR: ANN M. VENEMAN Management For For APPROVAL OF A NON-BINDING ADVISORY VOTE OF THE 2 ALEXION'S NAMED EXECUTIVE OFFICERS. Management For For RATIFICATION OF APPOINTMENT BY THE BOARD OF DIRECTORS OF PRICEWATERHOUSECOOPERS LLP AS ALEXION'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For TO ACT ON A SHAREHOLDER PROPOSAL REQUESTING THE BOARD TO ADOPT A RULE TO REDEEM ANY CURRENT OR FUTURE SHAREHOLDER RIGHTS PLAN OR AMENDMENT UNLESS SUCH PLAN IS SUBMITTED TO A SHAREHOLDER VOTE WITHIN 12 MONTHS. Shareholder For Against GILEAD SCIENCES, INC. Security Meeting Type Annual Ticker Symbol GILD Meeting Date 07-May-2014 ISIN US3755581036 Agenda 933943006 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: JOHN F. COGAN Management For For 1B. ELECTION OF DIRECTOR: ETIENNE F. DAVIGNON Management For For 1C. ELECTION OF DIRECTOR: CARLA A. HILLS Management For For 1D. ELECTION OF DIRECTOR: KEVIN E. LOFTON Management For For 1E. ELECTION OF DIRECTOR: JOHN W. MADIGAN Management For For 1F. ELECTION OF DIRECTOR: JOHN C. MARTIN Management For For 1G. ELECTION OF DIRECTOR: NICHOLAS G. MOORE Management For For 1H. ELECTION OF DIRECTOR: RICHARD J. WHITLEY Management For For 1I. ELECTION OF DIRECTOR: GAYLE E. WILSON Management For For 1J. ELECTION OF DIRECTOR: PER WOLD-OLSEN Management For For 2. TO RATIFY THE SELECTION OF ERNST & YOUNG LLP BY THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF GILEAD FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Management For For 3. TO VOTE ON A PROPOSED AMENDMENT TO GILEAD'S RESTATED CERTIFICATE OF INCORPORATION TO DESIGNATE DELAWARE CHANCERY COURT AS THE EXCLUSIVE FORUM FOR CERTAIN LEGAL ACTIONS. Management Against Against 4. TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS AS PRESENTED IN THE PROXY STATEMENT. Management For For 5. TO VOTE ON A STOCKHOLDER PROPOSAL, IF PROPERLY PRESENTED AT THE MEETING, REQUESTING THAT THE BOARD ADOPT A POLICY THAT THE CHAIRMAN OF THE BOARD OF DIRECTORS BE AN INDEPENDENT DIRECTOR. Shareholder For Against 6. TO VOTE ON A STOCKHOLDER PROPOSAL, IF PROPERLY PRESENTED AT THE MEETING, REQUESTING THAT THE BOARD TAKE STEPS TO PERMIT STOCKHOLDER ACTION BY WRITTEN CONSENT. Shareholder For Against 7. TO VOTE ON A STOCKHOLDER PROPOSAL, IF PROPERLY PRESENTED AT THE MEETING, REQUESTING THAT THE BOARD ADOPT A POLICY THAT INCENTIVE COMPENSATION FOR THE CHIEF EXECUTIVE OFFICER INCLUDE NON-FINANCIAL MEASURES BASED ON PATIENT ACCESS TO GILEAD'S MEDICINES. Shareholder Against For BANK OF AMERICA CORPORATION Security Meeting Type Annual Ticker Symbol BAC Meeting Date 07-May-2014 ISIN US0605051046 Agenda 933948070 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: SHARON L. ALLEN Management For For 1B. ELECTION OF DIRECTOR: SUSAN S. BIES Management For For 1C. ELECTION OF DIRECTOR: JACK O. BOVENDER, JR. Management For For 1D. ELECTION OF DIRECTOR: FRANK P. BRAMBLE, SR. Management For For 1E. ELECTION OF DIRECTOR: PIERRE J.P. DE WECK Management For For 1F. ELECTION OF DIRECTOR: ARNOLD W. DONALD Management For For 1G. ELECTION OF DIRECTOR: CHARLES K. GIFFORD Management For For 1H. ELECTION OF DIRECTOR: CHARLES O. HOLLIDAY, JR. Management For For 1I. ELECTION OF DIRECTOR: LINDA P. HUDSON Management For For 1J. ELECTION OF DIRECTOR: MONICA C. LOZANO Management For For 1K. ELECTION OF DIRECTOR: THOMAS J. MAY Management For For 1L. ELECTION OF DIRECTOR: BRIAN T. MOYNIHAN Management For For 1M. ELECTION OF DIRECTOR: LIONEL L. NOWELL, III Management For For 1N. ELECTION OF DIRECTOR: CLAYTON S. ROSE Management For For 1O. ELECTION OF DIRECTOR: R. DAVID YOST Management For For 2. AN ADVISORY (NON-BINDING) RESOLUTION TO APPROVE EXECUTIVE COMPENSATION (SAY ON PAY). Management For For 3. RATIFICATION OF THE APPOINTMENT OF OUR REGISTERED INDEPENDENT PUBLIC ACCOUNTING FIRM FOR 2014. Management For For 4. APPROVAL OF AMENDMENT TO THE SERIES T PREFERRED STOCK. Management For For 5. STOCKHOLDER PROPOSAL - CUMULATIVE VOTING IN DIRECTOR ELECTIONS. Shareholder Against For 6. STOCKHOLDER PROPOSAL - PROXY ACCESS. Shareholder Against For 7. STOCKHOLDER PROPOSAL - CLIMATE CHANGE REPORT. Shareholder Against For 8. STOCKHOLDER PROPOSAL - LOBBYING REPORT. Shareholder For Against ROCKWOOD HOLDINGS, INC. Security Meeting Type Annual Ticker Symbol ROC Meeting Date 09-May-2014 ISIN US7744151033 Agenda 933954807 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: DOUG MAINE Management For For 1B. ELECTION OF DIRECTOR: AMBASSADOR ALEJANDRO WOLFF Management For For 2. TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS ROCKWOOD'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Management For For 3. TO APPROVE, IN A NON-BINDING, ADVISORY VOTE, THE COMPENSATION PAID TO OUR NAMED EXECUTIVE OFFICERS. Management Against Against 4. TO APPROVE THE AMENDED AND RESTATED 2, INC. STOCK INCENTIVE PLAN. Management For For 5. TO APPROVE THE AMENDED AND RESTATED 2, INC. SHORT-TERM INCENTIVE PLAN. Management For For AMERICAN INTERNATIONAL GROUP, INC. Security Meeting Type Annual Ticker Symbol AIG Meeting Date 12-May-2014 ISIN US0268747849 Agenda 933956217 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: ROBERT H. BENMOSCHE Management For For 1B. ELECTION OF DIRECTOR: W. DON CORNWELL Management For For 1C. ELECTION OF DIRECTOR: PETER R. FISHER Management For For 1D. ELECTION OF DIRECTOR: JOHN H. FITZPATRICK Management For For 1E. ELECTION OF DIRECTOR: WILLIAM G. JURGENSEN Management For For 1F. ELECTION OF DIRECTOR: CHRISTOPHER S. LYNCH Management For For 1G. ELECTION OF DIRECTOR: ARTHUR C. MARTINEZ Management For For 1H. ELECTION OF DIRECTOR: GEORGE L. MILES, JR. Management For For 1I. ELECTION OF DIRECTOR: HENRY S. MILLER Management For For 1J. ELECTION OF DIRECTOR: ROBERT S. MILLER Management For For 1K. ELECTION OF DIRECTOR: SUZANNE NORA JOHNSON Management For For 1L. ELECTION OF DIRECTOR: RONALD A. RITTENMEYER Management For For 1M. ELECTION OF DIRECTOR: DOUGLAS M. STEENLAND Management For For 1N. ELECTION OF DIRECTOR: THERESA M. STONE Management For For 2. TO VOTE, ON A NON-BINDING ADVISORY BASIS, TO APPROVE EXECUTIVE COMPENSATION. Management For For 3. TO ACT UPON A PROPOSAL TO AMEND AND RESTATE AIG'S RESTATED CERTIFICATE OF INCORPORATION TO CONTINUE TO RESTRICT CERTAIN TRANSFERS OF AIG COMMON STOCK IN ORDER TO PROTECT AIG'S TAX ATTRIBUTES. Management For For 4. TO ACT UPON A PROPOSAL TO RATIFY THE AMENDMENT TO EXTEND THE EXPIRATION OF THE AMERICAN INTERNATIONAL GROUP, INC. TAX ASSET PROTECTION PLAN. Management For For 5. TO ACT UPON A PROPOSAL TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS AIG'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management For For SCRIPPS NETWORKS INTERACTIVE, INC. Security Meeting Type Annual Ticker Symbol SNI Meeting Date 13-May-2014 ISIN US8110651010 Agenda 933951572 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 JARL MOHN For For 2 NICHOLAS B. PAUMGARTEN For For 3 JEFFREY SAGANSKY For For 4 RONALD W. TYSOE For For GOOGLE INC. Security 38259P508 Meeting Type Annual Ticker Symbol GOOG Meeting Date 14-May-2014 ISIN US38259P5089 Agenda 933948359 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 LARRY PAGE For For 2 SERGEY BRIN Withheld Against 3 ERIC E. SCHMIDT For For 4 L. JOHN DOERR For For 5 DIANE B. GREENE For For 6 JOHN L. HENNESSY For For 7 ANN MATHER For For 8 PAUL S. OTELLINI For For 9 K. RAM SHRIRAM For For 10 SHIRLEY M. TILGHMAN For For 2. THE RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS GOOGLE'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Management For For 3. THE APPROVAL OF 2013 COMPENSATION AWARDED TO NAMED EXECUTIVE OFFICERS. Management Against Against 4. A STOCKHOLDER PROPOSAL REGARDING EQUAL SHAREHOLDER VOTING, IF PROPERLY PRESENTED AT THE MEETING. Shareholder For Against 5. A STOCKHOLDER PROPOSAL REGARDING A LOBBYING REPORT, IF PROPERLY PRESENTED AT THE MEETING. Shareholder For Against 6. A STOCKHOLDER PROPOSAL REGARDING THE ADOPTION OF A MAJORITY VOTE STANDARD FOR THE ELECTION OF DIRECTORS, IF PROPERLY PRESENTED AT THE MEETING. Shareholder For Against 7. A STOCKHOLDER PROPOSAL REGARDING TAX POLICY PRINCIPLES, IF PROPERLY PRESENTED AT THE MEETING. Shareholder Against For 8. A STOCKHOLDER PROPOSAL REGARDING AN INDEPENDENT CHAIRMAN OF THE BOARD POLICY, IF PROPERLY PRESENTED AT THE MEETING. Shareholder For Against J.C. PENNEY COMPANY, INC. Security Meeting Type Annual Ticker Symbol JCP Meeting Date 16-May-2014 ISIN US7081601061 Agenda 933954162 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: COLLEEN C. BARRETT Management For For 1B. ELECTION OF DIRECTOR: THOMAS J. ENGIBOUS Management For For 1C. ELECTION OF DIRECTOR: KENT B. FOSTER Management For For 1D. ELECTION OF DIRECTOR: LEONARD H. ROBERTS Management For For 1E. ELECTION OF DIRECTOR: STEPHEN I. SADOVE Management For For 1F. ELECTION OF DIRECTOR: JAVIER G. TERUEL Management For For 1G. ELECTION OF DIRECTOR: R. GERALD TURNER Management For For 1H. ELECTION OF DIRECTOR: RONALD W. TYSOE Management For For 1I. ELECTION OF DIRECTOR: MYRON E. ULLMAN, III Management For For 1J. ELECTION OF DIRECTOR: MARY BETH WEST Management For For 2. TO RATIFY THE APPOINTMENT OF KPMG LLP AS INDEPENDENT AUDITOR FOR THE FISCAL YEAR ENDING JANUARY 31, 2015. Management For For 3. TO APPROVE THE 2014 LONG-TERM INCENTIVE PLAN. Management For For 4. TO APPROVE AMENDMENTS TO THE COMPANY'S RESTATED CERTIFICATE OF INCORPORATION, AS AMENDED. Management Against Against 5. TO APPROVE THE AMENDED RIGHTS AGREEMENT IN ORDER TO PROTECT THE TAX BENEFITS OF THE COMPANY'S NET OPERATING LOSS CARRY FORWARDS. Management Against Against 6. ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For WYNN RESORTS, LIMITED Security Meeting Type Annual Ticker Symbol WYNN Meeting Date 16-May-2014 ISIN US9831341071 Agenda 933958970 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 ROBERT J. MILLER For For 2 D. BOONE WAYSON For For 2. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management For For 3. TO APPROVE, ON AN ADVISORY BASIS, OUR EXECUTIVE COMPENSATION. Management For For 4. TO APPROVE THE WYNN RESORTS, LIMITED 2 Management For For 5. TO RATIFY, ON AN ADVISORY BASIS, THE DIRECTOR QUALIFICATION BYLAW AMENDMENT. Management Against Against 6. TO VOTE ON A STOCKHOLDER PROPOSAL REGARDING A POLITICAL CONTRIBUTIONS REPORT, IF PROPERLY PRESENTED AT THE ANNUAL MEETING. Shareholder For Against THE GOLDMAN SACHS GROUP, INC. Security 38141G104 Meeting Type Annual Ticker Symbol GS Meeting Date 16-May-2014 ISIN US38141G1040 Agenda 933961078 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: LLOYD C. BLANKFEIN Management For For 1B. ELECTION OF DIRECTOR: M. MICHELE BURNS Management For For 1C. ELECTION OF DIRECTOR: GARY D. COHN Management For For 1D. ELECTION OF DIRECTOR: CLAES DAHLBACK Management For For 1E. ELECTION OF DIRECTOR: WILLIAM W. GEORGE Management For For 1F. ELECTION OF DIRECTOR: JAMES A. JOHNSON Management For For 1G. ELECTION OF DIRECTOR: LAKSHMI N. MITTAL Management For For 1H. ELECTION OF DIRECTOR: ADEBAYO O. OGUNLESI Management For For 1I. ELECTION OF DIRECTOR: PETER OPPENHEIMER Management For For 1J. ELECTION OF DIRECTOR: JAMES J. SCHIRO Management For For 1K. ELECTION OF DIRECTOR: DEBORA L. SPAR Management For For 1L. ELECTION OF DIRECTOR: MARK E. TUCKER Management For For 1M. ELECTION OF DIRECTOR: DAVID A. VINIAR Management For For 2. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION (SAY ON PAY) Management Against Against 3. RATIFICATION OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014 Management For For 4. SHAREHOLDER PROPOSAL REGARDING PROXY ACCESS FOR SHAREHOLDERS Shareholder Against For MELLANOX TECHNOLOGIES LTD. Security M51363113 Meeting Type Annual Ticker Symbol MLNX Meeting Date 19-May-2014 ISIN IL0011017329 Agenda 933993481 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF NON-OUTSIDE DIRECTOR: EYAL WALDMAN Management For For 1B. ELECTION OF NON-OUTSIDE DIRECTOR: IRWIN FEDERMAN Management For For 1C. ELECTION OF NON-OUTSIDE DIRECTOR: DOV BAHARAV Management For For 1D. ELECTION OF NON-OUTSIDE DIRECTOR: GLENDA DORCHAK Management For For 1E. ELECTION OF NON-OUTSIDE DIRECTOR: THOMAS WEATHERFORD Management For For 2A. ELECTION OF OUTSIDE DIRECTOR: DAVID PERLMUTTER Management For For 3. APPROVAL OF A CASH BONUS TO BE PAID TO MR. WALDMAN IN THE AMOUNT OF FISCAL YEAR ENDED DECEMBER 31, 2013. Management For For 4. APPROVAL OF THE GRANT TO MR. WALDMAN OF 40, UNITS UNDER MELLANOX'S EXISTING GLOBAL SHARE INCENTIVE PLAN (2006), PREVIOUSLY APPROVED BY SHAREHOLDERS. Management For For 5. ADVISORY APPROVAL OF THE COMPENSATION OF MELLANOX'S NAMED EXECUTIVE OFFICERS. Management Against Against 6. APPROVAL OF COMPENSATION, ON AN ANNUAL BASIS, IN THE AMOUNT OF $50,000 TO MR. FEDERMAN, THE CHAIRMAN OF THE BOARD OF DIRECTORS, FOR SERVICES RENDERED IN SUCH CAPACITY. Management For For 7. APPROVAL OF PRICEWATERHOUSECOOPERS LLP AS MELLANOX'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FYE DECEMBER 31, 2014. Management For For AMAZON.COM, INC. Security Meeting Type Annual Ticker Symbol AMZN Meeting Date 21-May-2014 ISIN US0231351067 Agenda 933970510 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: JEFFREY P. BEZOS Management For For 1B. ELECTION OF DIRECTOR: TOM A. ALBERG Management For For 1C. ELECTION OF DIRECTOR: JOHN SEELY BROWN Management For For 1D. ELECTION OF DIRECTOR: WILLIAM B. GORDON Management For For 1E. ELECTION OF DIRECTOR: JAMIE S. GORELICK Management For For 1F. ELECTION OF DIRECTOR: ALAIN MONIE Management For For 1G. ELECTION OF DIRECTOR: JONATHAN J. RUBINSTEIN Management For For 1H. ELECTION OF DIRECTOR: THOMAS O. RYDER Management For For 1I. ELECTION OF DIRECTOR: PATRICIA Q. STONESIFER Management For For 2. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS Management For For 3. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION Management For For 4. SHAREHOLDER PROPOSAL REGARDING A REPORT CONCERNING CORPORATE POLITICAL CONTRIBUTIONS Shareholder For Against FACEBOOK INC. Security 30303M102 Meeting Type Annual Ticker Symbol FB Meeting Date 22-May-2014 ISIN US30303M1027 Agenda 933958324 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 MARC L. ANDREESSEN For For 2 ERSKINE B. BOWLES For For 3 S.D. DESMOND-HELLMANN For For 4 DONALD E. GRAHAM For For 5 REED HASTINGS For For 6 SHERYL K. SANDBERG For For 7 PETER A. THIEL For For 8 MARK ZUCKERBERG For For 2. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS FACEBOOK, INC.'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Management For For 3. A STOCKHOLDER PROPOSAL REGARDING CHANGE IN STOCKHOLDER VOTING. Shareholder For Against 4. A STOCKHOLDER PROPOSAL REGARDING LOBBYING EXPENDITURES. Shareholder For Against 5. A STOCKHOLDER PROPOSAL REGARDING POLITICAL CONTRIBUTIONS. Shareholder Against For 6. A STOCKHOLDER PROPOSAL REGARDING CHILDHOOD OBESITY AND FOOD MARKETING TO YOUTH. Shareholder Against For 7. A STOCKHOLDER PROPOSAL REGARDING AN ANNUAL SUSTAINABILITY REPORT. Shareholder Against For PIONEER NATURAL RESOURCES COMPANY Security Meeting Type Annual Ticker Symbol PXD Meeting Date 28-May-2014 ISIN US7237871071 Agenda 933975990 - Management Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR: TIMOTHY L. DOVE Management For For ELECTION OF DIRECTOR: STACY P. METHVIN Management For For ELECTION OF DIRECTOR: CHARLES E. RAMSEY, JR. Management For For ELECTION OF DIRECTOR: FRANK A. RISCH Management For For ELECTION OF DIRECTOR: EDISON C. BUCHANAN Management For For ELECTION OF DIRECTOR: LARRY R. GRILLOT Management For For ELECTION OF DIRECTOR: J. KENNETH THOMPSON Management For For ELECTION OF DIRECTOR: JIM A. WATSON Management For For 2 RATIFICATION OF SELECTION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For 3 ADVISORY VOTE TO APPROVE EXECUTIVE OFFICER COMPENSATION Management For For 4 REAPPROVAL OF THE SECTION 162(M) MATERIAL TERMS UNDER THE 2006 LONG- TERM INCENTIVE PLAN Management For For SALESFORCE.COM, INC. Security 79466L302 Meeting Type Annual Ticker Symbol CRM Meeting Date 02-Jun-2014 ISIN US79466L3024 Agenda 934018145 - Management Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR: MARC BENIOFF Management For For ELECTION OF DIRECTOR: KEITH BLOCK Management For For ELECTION OF DIRECTOR: CRAIG CONWAY Management For For ELECTION OF DIRECTOR: ALAN HASSENFELD Management For For ELECTION OF DIRECTOR: COLIN POWELL Management For For ELECTION OF DIRECTOR: JOHN V. ROOS Management For For ELECTION OF DIRECTOR: LAWRENCE TOMLINSON Management For For ELECTION OF DIRECTOR: ROBIN WASHINGTON Management For For 2. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING ON JANUARY 31, 2015. Management For For 3. ADVISORY VOTE TO APPROVE THE RESOLUTION ON THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS. Management Against Against MASTERCARD INCORPORATED Security 57636Q104 Meeting Type Annual Ticker Symbol MA Meeting Date 03-Jun-2014 ISIN US57636Q1040 Agenda 933987351 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: RICHARD HAYTHORNTHWAITE Management For For 1B. ELECTION OF DIRECTOR: AJAY BANGA Management For For 1C. ELECTION OF DIRECTOR: SILVIO BARZI Management For For 1D. ELECTION OF DIRECTOR: DAVID R. CARLUCCI Management For For 1E. ELECTION OF DIRECTOR: STEVEN J. FREIBERG Management For For 1F. ELECTION OF DIRECTOR: JULIUS GENACHOWSKI Management For For 1G. ELECTION OF DIRECTOR: MERIT E. JANOW Management For For 1H. ELECTION OF DIRECTOR: NANCY J. KARCH Management For For 1I. ELECTION OF DIRECTOR: MARC OLIVIE Management For For 1J. ELECTION OF DIRECTOR: RIMA QURESHI Management For For 1K. ELECTION OF DIRECTOR: JOSE OCTAVIO REYES LAGUNES Management For For 1L. ELECTION OF DIRECTOR: JACKSON P. TAI Management For For 1M. ELECTION OF DIRECTOR: EDWARD SUNING TIAN Management For For 2. ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION Management For For 3. RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management For For RUCKUS WIRELESS, INC. Security Meeting Type Annual Ticker Symbol RKUS Meeting Date 04-Jun-2014 ISIN US7812201082 Agenda 933995461 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 GEORGES ANTOUN For For 2 MOHAN GYANI For For 3 RICHARD LYNCH For For 2. TO INDICATE, ON AN ADVISORY BASIS, THE PREFERRED VOTING FREQUENCY OF STOCKHOLDER ADVISORY VOTES ON THE COMPENSATION OF THE RUCKUS WIRELESS, INC. NAMED EXECUTIVE OFFICERS. Management 1 Year For 3. TO RATIFY THE SELECTION OF DELOITTE & TOUCHE LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF RUCKUS WIRELESS, INC. FOR THE YEAR ENDING DECEMBER 31, 2014. Management For For THE PRICELINE GROUP INC. Security Meeting Type Annual Ticker Symbol PCLN Meeting Date 05-Jun-2014 ISIN US7415034039 Agenda 933997097 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 TIMOTHY M. ARMSTRONG For For 2 HOWARD W. BARKER, JR. For For 3 JEFFERY H. BOYD For For 4 JAN L. DOCTER For For 5 JEFFREY E. EPSTEIN For For 6 JAMES M. GUYETTE For For 7 DARREN R. HUSTON For For 8 NANCY B. PERETSMAN For For 9 THOMAS E. ROTHMAN For For 10 CRAIG W. RYDIN For For 2. TO RATIFY THE SELECTION OF DELOITTE & TOUCHE LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Management For For 3. TO APPROVE ON AN ADVISORY BASIS THE COMPENSATION PAID BY THE COMPANY TO ITS NAMED EXECUTIVE OFFICERS. Management For For 4. TO CONSIDER AND VOTE UPON A NON- BINDING STOCKHOLDER PROPOSAL CONCERNING STOCKHOLDER ACTION BY WRITTEN CONSENT. Shareholder For Against SPLUNK INC. Security Meeting Type Annual Ticker Symbol SPLK Meeting Date 10-Jun-2014 ISIN US8486371045 Agenda 933992857 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 JOHN G. CONNORS For For 2 PATRICIA B. MORRISON For For 3 NICHOLAS G. STURIALE For For 2. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR OUR FISCAL YEAR ENDING JANUARY 31, 2015. Management For For 3. TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS, AS DESCRIBED IN THE PROXY STATEMENT. Management Against Against LULULEMON ATHLETICA INC. Security Meeting Type Annual Ticker Symbol LULU Meeting Date 11-Jun-2014 ISIN US5500211090 Agenda 934005869 - Management Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 MICHAEL CASEY For For 2 ROANN COSTIN For For 3 LAURENT POTDEVIN For For 2. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING FEBRUARY 1, 2015. Management For For 3. TO ADOPT A NON-BINDING RESOLUTION TO APPROVE THE COMPENSATION OF THE COMPANY'S EXECUTIVE OFFICERS. Management For For 4. TO APPROVE THE ADOPTION OF THE LULULEMON ATHLETICA INC. 2014 EQUITY INCENTIVE PLAN. Management For For NETSUITE INC. Security 64118Q107 Meeting Type Annual Ticker Symbol N Meeting Date 11-Jun-2014 ISIN US64118Q1076 Agenda 934009982 - Management Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR: ZACHARY NELSON Management For For ELECTION OF DIRECTOR: KEVIN THOMPSON Management For For 2. APPROVAL, BY NON-BINDING, ADVISORY VOTE, OF THE COMPENSATION OF NETSUITE INC.'S NAMED EXECUTIVE OFFICERS. Management Against Against 3. RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Management For For CHESAPEAKE ENERGY CORPORATION Security Meeting Type Annual Ticker Symbol CHK Meeting Date 13-Jun-2014 ISIN US1651671075 Agenda 934004956 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: VINCENT J. INTRIERI Management For For 1B. ELECTION OF DIRECTOR: ROBERT D. LAWLER Management For For 1C. ELECTION OF DIRECTOR: JOHN J. LIPINSKI Management For For 1D. ELECTION OF DIRECTOR: FREDERIC M. POSES Management For For 1E. ELECTION OF DIRECTOR: ARCHIE W. DUNHAM Management For For 1F. ELECTION OF DIRECTOR: R. BRAD MARTIN Management For For 1G. ELECTION OF DIRECTOR: LOUIS A. RASPINO Management For For 1H. ELECTION OF DIRECTOR: MERRILL A. "PETE" MILLER, JR. Management For For 1I. ELECTION OF DIRECTOR: THOMAS L. RYAN Management For For 2. TO APPROVE AN AMENDMENT TO OUR CERTIFICATE OF INCORPORATION TO DECLASSIFY OUR BOARD OF DIRECTORS. Management For For 3. TO APPROVE AN AMENDMENT TO OUR CERTIFICATE OF INCORPORATION TO INCREASE THE MAXIMUM NUMBER OF DIRECTORS THAT MAY CONSTITUTE OUR BOARD. Management For For 4. TO APPROVE AN AMENDMENT TO OUR BYLAWS TO IMPLEMENT PROXY ACCESS. Management For For 5. TO APPROVE AN AMENDMENT TO OUR CERTIFICATE OF INCORPORATION TO ELIMINATE SUPERMAJORITY VOTING REQUIREMENTS. Management For For 6. AN ADVISORY VOTE TO APPROVE OUR NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 7. TO ADOPT A NEW LONG TERM INCENTIVE PLAN. Management For For 8. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Management For For SPIRIT AIRLINES INC. Security Meeting Type Annual Ticker Symbol SAVE Meeting Date 17-Jun-2014 ISIN US8485771021 Agenda 934005706 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 B. BEN BALDANZA For For 2 ROBERT L. FORNARO For For 3 H. MCINTYRE GARDNER For For 2. TO RATIFY THE SELECTION, BY THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS, OF ERNST & YOUNG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR ITS YEAR ENDING DECEMBER 31, 2014. Management For For 3. TO APPROVE, ON A NON-BINDING, ADVISORY BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS AS DISCLOSED IN OUR 2014 PROXY STATEMENT PURSUANT TO EXECUTIVE COMPENSATION DISCLOSURE RULES UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. Management For For RESTORATION HARDWARE HOLDINGS, INC. Security Meeting Type Annual Ticker Symbol RH Meeting Date 25-Jun-2014 ISIN US7612831005 Agenda 934019969 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 KATIE MITIC For For 2 THOMAS MOTTOLA For For 3 BARRY STERNLICHT For For 2. ADVISORY VOTE ON FREQUENCY OF ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management 1 Year Against 3. RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED ACCOUNTING FIRM FOR THE 2 Management For For
